 

EXECUTION VERSION

 

LOAN AND SECURITY AGREEMENT

among

SEBRING SOFTWARE, INC.

as Borrower,

SEBRING DENTAL OF ARIZONA, L.L.C.,
AAR ACQUISITION, L.L.C. and
SEBRING MANAGEMENT FL, LLC


each as Guarantor

 

and


MIDMARKET CAPITAL PARTNERS, LLC

as Agent

Dated as of April 25, 2013

 

 

 

  

TABLE OF CONTENTS

 

      Page SECTION 1    DEFINITIONS 1       1.1 Certain Defined Terms 1        
  1.2 Accounting Terms 17           1.3 UCC Terms 18           1.4 Other
Definitional Provisions 18         SECTION 2    TERM LOAN AND COLLATERAL 18    
  2.1 Term Loan 18           2.2 Use of Proceeds 19           2.3 Interest. 19  
  (A) Rate of Interest 19     (B) Computation and Payment of Interest 19     (C)
Interest Laws 19             2.4 Fees. 20     (A) Transaction Fee 20     (B)
[Reserved]. 20     (C) Prepayment Fee 20     (D) Other Fees and Expenses 21    
        2.5 Payments and Prepayments. 21     (A) Manner and Time of Payment 21  
  (B) Payments on Business Days 21     (C) Scheduled Payments 21     (D) Unused
Proceeds Prepayment 22     (E) Voluntary Prepayment 23     (F) Mandatory
Prepayment 23             2.6 Grant of Security Interest 24   2.7 Preservation
of Collateral and Perfection of Security Interests Therein 24           2.8
Possession of Collateral and Related Matters 25           2.9 Limited License 25
          2.10 Release of Security Interests 26         SECTION 3    CONDITIONS
TO MAKING OF TERM LOAN 26       3.1 Conditions to Closing and Advance of First
Tranche 26     (A) Closing Deliveries 26     (B) Security Interests 26     (C)
Representations and Warranties 26     (D) Fees 26

 

-i-

 

 

    (E) No Default 26     (F) Performance of Agreements 26     (G) No
Prohibition 27     (H) No Litigation 27     (I) Historic Financial Statements;
Other Information 27     (J) Minimum Liquidity and Adjusted EBITDA 27     (K)
Acquisition Documentation; Capitalization 27     (L) Information Memorandum 27  
  (M) Compliance with Laws 28     (N) Legal Opinion 28     (O) Consents 28    
(P) No Material Adverse Change 28     (Q) Licenses and Permits 28     (R)
Contract Review 28     (S) Other 28             3.2 Conditions to Advance of
Second Tranche 28     (A) Request for Second Tranche 29     (B) Second Tranche
Note and Other Documents 29     (C) No Adverse Material Change 29     (D)
Acquisition Documentation; Capitalization 29     (E) Financial Statements; Other
Information 29     (F) Legal Opinion 30     (G) Representations and Warranties
30     (H) Compliance with Laws 30     (I) Consents 30     (J) No Default 30    
(K) Other 30             3.3 Conditions to Funding Permitted Acquisition 30    
(A) No Adverse Material Change 30     (B) Acquisition Documentation;
Capitalization 31     (C) Financial Statements; Other Information 31     (D)
Representations and Warranties 31     (E) Compliance with Laws 31     (F)
Consents 31     (G) No Default 31     (H) Other 31           SECTION 4
     REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES. 32       4.1 Organization,
Powers, Capitalization. 32     (A) Organization and Powers 32     (B)
Capitalization 32             4.2 Authorization; No Conflict 32           4.3
Financial Condition. 33           4.4 Indebtedness and Liabilities 33

 

-ii-

 

 





  4.5 Account Warranties 33           4.6 Names 34           4.7 Locations; FEIN
34           4.8 Title to Properties; Liens 34           4.9 Litigation; Adverse
Facts 34           4.10 Payment of Taxes 34           4.11 Performance of
Agreements 34           4.12 Employee Benefit Plans 35           4.13
Intellectual Property 35           4.14 Broker’s Fees 35           4.15
Environmental Compliance 35           4.16 Solvency 36           4.17 Disclosure
36           4.18 Insurance 36           4.19 Compliance with Laws 36          
4.20 Bank Accounts 36           4.21 Subsidiaries 36           4.22 Employee
Matters 37           4.23 Governmental Regulation 37           4.24 Receivables
and Payables 37           4.25 Trade Relations 37           4.26 Absence of
Defaults 37           4.27 Loans to Shareholders, Directors, Officers or
Affiliates 37           4.28 Projections 37           4.29 Surety Obligations 38
          4.30 Commercial Tort Claims and Letter of Credit Rights 38          
4.31 Offering 38         SECTION 5     AFFIRMATIVE COVENANTS 38       5.1
Financial Statements and Other Reports 38     (A) Monthly Financials 38     (B)
Quarterly Financials 38     (C) Year-End Financials 39     (D) Accountants’
Certification and Reports 39     (E) Management Report 39



 

-iii-

 

 

    (F) Projections 40     (G) Lender Meetings 40     (H) Tax Returns 40     (I)
Government Notices 40     (J) Events of Default, etc 40     (K) Trade Names 41  
  (L) Locations 41     (M) Bank Accounts 41     (N) Certified Public Accountants
41     (O) Litigation 41     (P) Other Information 41             5.2 Access to
Accountants 41           5.3 Inspection 42           5.4 Collateral Records 42  
        5.5 Account Covenants; Verification 42           5.6 Endorsement 42    
      5.7 Corporate Existence 43           5.8 Payment of Taxes 43           5.9
Maintenance of Properties; Insurance 43           5.10 Compliance with Laws 43  
        5.11 Further Assurances 43           5.12 Collateral Locations 44      
    5.13 Bailees 44           5.14 Use of Proceeds and Margin Security 44      
    5.15 Observer and Other Rights 44           5.16 Revisions or Updates to
Schedules 45           5.17 [Reserved]. 45           5.18 Accuracy of
Information 45           5.19 Landlord and Storage Agreements 45           5.20
Commercial Tort Claims and Letter of Credit Rights 45           5.21 Financial
Covenants 45     (A) Minimum Liquidity 45     (B) Capital Expenditures 46    
(C) Fixed Charge Coverage Ratio 46     (D) Total Debt Leverage Ratio 46     (E)
Senior Debt Leverage Ratio 47     (F) Interest Coverage Ratio 48

 

-iv-

 



          SECTION 6     NEGATIVE COVENANTS 48       6.1 Indebtedness and
Liabilities 48           6.2 Guaranties 49           6.3 Transfers, Liens and
Related Matters. 49     (A) Transfers 49     (B) Liens 49     (C) No Pledge
Restrictions 49             6.4 Restricted Payments 50           6.5 Restriction
on Fundamental Changes 50           6.6 Transactions with Affiliates 50        
  6.7 Environmental Liabilities 50           6.8 Conduct of Business 50        
  6.9 Compliance with ERISA 51           6.10 Subsidiaries 51           6.11
Fiscal Year 51           6.12 Bank Accounts 51           6.13 Charter Documents
51           6.14 No Impairment of Restricted Payments 52           6.15
Advances, Loans or Investments 52           6.16 Management or Consulting Fees
52           6.17 [Reserved]. 52           6.18 Certain Payments 52          
6.19 Amendments to Subordinated Debt or Earn-Out Obligations 52         SECTION
7      DEFAULT, RIGHTS AND REMEDIES 52       7.1 Event of Default 52     (A)
Payment 52     (B) Default in Other Agreements 52     (C) Breach of Certain
Provisions 53     (D) Breach of Representation or Warranty 53     (E) Other
Defaults Under Loan Documents       (F) Involuntary Bankruptcy; Appointment of
Receiver, etc 53     (G) Voluntary Bankruptcy; Appointment of Receiver, etc 53  
  (H) Liens 53     (I) Judgment and Attachments 54     (J) Dissolution 54    
(K) Solvency 54     (L) Injunction 54     (M) Invalidity of Loan Documents 54  
  (N) Failure of Security 54

 

-v-

 

 

    (O) Licenses and Permits 54     (P) Forfeiture 54     (Q) Change of Control
54     (R) Material Adverse Change 54             7.2 Acceleration 55          
7.3 Remedies 55           7.4 Appointment of Attorney-in-Fact 56           7.5
Limitation on Duty of Agent with Respect to Collateral 56           7.6
Application of Proceeds 56           7.7 License of Intellectual Property 56    
      7.8 Waivers, Non-Exclusive Remedies 57         SECTION 8     REGARDING
AGENT 57       8.1 Appointment 57           8.2 Nature of Duties 57          
8.3 Lack of Reliance on Agent and Resignation 58           8.4 Certain Rights of
Agent 58           8.5 Reliance 58           8.6 Notice of Default 59          
8.7 Indemnification 59           8.8 Agent in its Individual Capacity 59        
  8.9 Delivery of Documents 59           8.10 Borrowers’ Undertaking to Agent 59
          8.11 No Reliance on Agent’s Customer Identification Program 60        
  8.12 Other Agreements 60         SECTION 9     MISCELLANEOUS 60       9.1
Assignments and Participations 60           9.2 Set Off 60           9.3
Expenses and Attorneys’ Fees 61           9.4 Indemnity 62           9.5
Amendments and Waivers 62           9.6 Notices 62           9.7 Survival of
Warranties and Certain Agreements. 64           9.8 Indulgence Not Waiver 65    
      9.9 Marshaling; Payments Set Aside 65

 

-vi-

 

 

  9.10 Entire Agreement 65           9.11 Independence of Covenants 65          
9.12 Severability 65           9.13 Headings 66           9.14 APPLICABLE LAW 66
          9.15 No Fiduciary Relationship; Limitation of Liabilities. 66     (A)
No Fiduciary Relationship 66     (B) Limitation of Liabilities 66            
9.16 CONSENT TO JURISDICTION 66           9.17 WAIVER OF JURY TRIAL 67          
9.18 Construction 67           9.19 Counterparts; Effectiveness 67          
9.20 No Duty 67           9.21 Communications by Loan Parties to Agent and
Lenders 67           9.22 Confidentiality 68           9.23 Electronic Execution
of Loan Documents 68

 

-vii-

 

 

Exhibits and Schedules

 

  Page     Schedule 1.1(A) – Liens 13 Schedule 1.1(B) – Pro Forma 15 Schedule
1.1(C) – Sources and Uses of Funds 16 Schedule 3.1(A) – Closing Deliveries 26
Schedule 3.1(H) – Litigation 27 Schedule 4.1(B) – Capitalization 32 Schedule 4.4
  – Indebtedness and Liabilities 33 Schedule 4.6   – Names 34 Schedule 4.7   –
Locations; FEIN 34 Schedule 4.9   – Litigation; Adverse Facts 34 Schedule 4.10 –
Payment of Taxes 34 Schedule 4.13 – Intellectual Property 35 Schedule 4.14 –
Broker’s Fees 35 Schedule 4.15 – Environmental Compliance 35 Schedule 4.19 –
Compliance with Laws 36 Schedule 4.20 – Bank Accounts 36 Schedule 4.21 –
Subsidiaries 36 Schedule 4.22 – Employee Matters 37 Schedule 4.24 – Receivables
and Payables 37 Schedule 4.25 – Trade Relations 37 Schedule 4.26 – Absence of
Defaults 37 Schedule 4.27 – Loans to Insiders 37 Schedule 4.28 – Projections 37
Schedule 4.30 – Commercial Tort Claims; Letter of Credit Rights 38 Schedule
6.2   – Guaranties 49

 

-viii-

 

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT is dated as of April 25, 2013 and entered into
by and among SEBRING SOFTWARE, INC., a Nevada corporation (“Borrower”), SEBRING
DENTAL OF ARIZONA, L.L.C., an Arizona limited liability company, AAR
ACQUISITION, L.L.C., an Arizona limited liability company, SEBRING MANAGEMENT
FL, LLC, a Florida limited liability company, and each other Person that is, or
may from time to time hereafter become, a party to this Agreement as a
guarantor, specifically including AZ Perio upon consummation of the AZ Perio
Acquisition and execution and delivery of the Joinder Agreement, as such terms
are defined below (collectively, the “Guarantors,” and each a “Guarantor”),
MIDMARKET CAPITAL PARTNERS, LLC, a Delaware limited liability company (“MMCP”),
in its capacity as agent for the Lenders, as hereinafter defined (in such
capacity, the “Agent”) and each of the financial institutions which is now or
which hereafter becomes a party hereto as a lender (each individually a
“Lender”, and collectively, the “Lenders”).

 

RECITALS

 

WHEREAS, Borrower requests that Lenders extend the Term Loan to Borrower, the
proceeds of which will be used by Borrower exclusively to (i) pay the
transactional fees and expenses relating to the events contemplated to occur
under this Agreement on the Closing Date, (ii) refinance existing indebtedness,
(iii) fund a portion of the purchase price of the Acquisition (as hereinafter
defined) in a manner consistent with Schedule 1.1(C) hereto, (iv) subject to the
terms and conditions set forth herein, fund the AZ Perio Acquisition and
Permitted Acquisitions, or a portion thereof, and (v) support Borrower’s working
capital and long-term financing needs;

 

WHEREAS, Borrower desires to secure its Obligations under the Loan Documents,
inter alia by granting to Agent for the benefit of Lenders a security interest
in and lien upon all of Borrower’s property and assets; and

 

WHEREAS, each Guarantor is wholly owned, directly or indirectly, by the
Borrower, will directly or indirectly benefit from the making of the Term Loan
hereunder and each Guarantor has agreed to jointly and severally guaranty the
Obligations pursuant to separate Guaranties.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Guarantors, Lenders and Agent agree as
follows:

 

SECTION 1 DEFINITIONS

 

1.1           Certain Defined Terms. The following terms used in this Agreement
shall have the following meanings:

 

“AAR” means AAR Acquisition, L.L.C., an Arizona limited liability company.

 

“AAR Acquisition Agreement” means that certain Asset Purchase Agreement, dated
as of April 25, 2013, by and among AAR and the AAR Sellers, as may be amended,
modified, supplemented or restated.

 

 

 

 

“AAR Sellers” means, collectively, (i) the following individuals: Byron J.
Larsen, Jennifer Iacobelli, Mitchell W. Ellingson, Kathryn Ellingson and (ii)
MEBL Dental Management, P.C., an Arizona Professional Corporation, Byron J.
Larsen, DDS, PLLC, an Arizona Professional Limited Liability Company, Image
Dentistry of Glendale, P.C., an Arizona Professional Corporation, Image
Dentistry of Peoria, P.C., an Arizona Professional Corporation, and Dentelli
Corp., an Arizona corporation.

 

“Accounts” means all of Borrower’s now existing and future: (a) accounts (as
defined in the UCC), and any and all other receivables (whether or not
specifically listed on schedules furnished to Agent), including, without
limitation, all accounts created by, or arising from, all of Borrower’s sales,
leases, rentals of goods or renditions of services to its customers (whether or
not they have been earned by performance), including but not limited to, those
accounts arising under any of Borrower’s trade names, logos or styles, or
through any of Borrower’s divisions; (b) unpaid seller’s or lessor’s rights
(including rescission, replevin, reclamation, repossession and stoppage in
transit) relating to the foregoing or arising therefrom; (c) rights to any goods
represented by any of the foregoing, including rights to returned, reclaimed or
repossessed goods; (d) reserves and credit balances arising in connection with
or pursuant to any of the foregoing; (e) guaranties, supporting obligations and
letter of credit rights (all as defined in the UCC) relating to any of the
foregoing; (f) insurance policies or rights relating to any of the foregoing;
(g) General Intangibles pertaining to any and all of the foregoing (including
all rights to payment, including those arising in connection with bank and
non-bank credit cards), and including books and records and any electronic media
and software thereto; (h) notes, deposits or property of account debtors
securing the obligations of any such account debtors to Borrower; and (i) cash
and non-cash proceeds of any and all of the foregoing.

 

“Acquisition” means, collectively, (i) the merger of OSM with and into Sebring
FL pursuant to the OSM Acquisition Agreement and (ii) the acquisition by AAR of
substantially all of the assets used in the AAR Sellers’ dental practice
pursuant to the AAR Acquisition Agreement

 

“Acquisition Agreements” means, collectively (i) the OSM Acquisition Agreement
and (ii) the AAR Acquisition Agreement.

 

“Adjusted EBITDA” means, for any period, with respect to Borrower and its
Subsidiaries, determined on a Consolidated basis, EBITDA for such period, plus
the sum of the following, to the extent deducted from net income in calculating
EBITDA for such period: (a) fees, costs and expenses incurred in connection with
the Acquisition and the AZ Perio Acquisition and the related financings (debt
and equity) in an aggregate amount not to exceed a sum of $2,250,000 and (b)
fees, costs and expenses incurred in connection with acquisitions, investments,
dispositions, equity offerings and debt issuances, in each case to the extent
such transaction is permitted under this Agreement and the other Loan Documents,
in an aggregate amount not to exceed a sum of $2,000,000.

 

-2-

 

  

“Affiliate” means any Person (other than Agent or any Lender): (a) directly or
indirectly controlling, controlled by, or under common control with any Loan
Party; (b) directly or indirectly owning, controlling or holding ten percent
(10%) or more of any equity interest in any Loan Party; (c) ten percent (10%) or
more of whose voting stock or other equity interest having ordinary voting power
for the election of directors or the power to direct or cause the direction of
management, is directly or indirectly owned or held by any Loan Party; or
(d) which has a senior executive officer who is also a senior executive officer
of any Loan Party. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or other equity interest, or
by contract or otherwise.

 

“Agent” has the meaning assigned to that term in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Asset Disposition” means the disposition, in any transaction or series of
related transactions, whether by sale, lease, transfer, loss, damage,
destruction, condemnation or otherwise, of any, all, or substantially all, of
the assets of Borrower or any of its Subsidiaries (whether such assets are now
owned or hereafter acquired) or which has the effect of selling or otherwise
disposing of the whole or a major part of the business or operations of Borrower
or any of its Subsidiaries in each case, whether or not consideration therefore
consists of cash, securities or other assets owned by the acquiring Person;
provided that none of the following shall constitute an Asset Disposition: (a)
sales of Inventory in the ordinary course of business, (b) dispositions of
obsolete, worn-out or excess Equipment in the ordinary course of business, the
aggregate fair market value of which does not exceed $100,000 in any Fiscal
Year, (c) sales or dispositions of cash equivalents and (d) sales, assignments,
transfers or dispositions, in the ordinary course of business and solely for
purposes of collection or realization, of delinquent Accounts.

 

“AZ Perio” means AZ Perio, L.L.C., an Arizona limited liability company.

 

“AZ Perio Acquisition” means the purchase by Sebring AZ of not less than 66 2/3%
of the issued and outstanding membership interests of AZ Perio pursuant to the
AZ Perio Acquisition Agreement.

 

“AZ Perio Acquisition Agreement” means that certain Membership Interest Purchase
Agreement, dated on or about the Second Tranche Closing Date, by and among the
Borrower and the AZ Perio Sellers, as may be amended, modified, supplemented or
restated.

 

“AZ Perio Seller Note” means, collectively, those certain convertible promissory
notes, each dated on or about the date of the AZ Perio Acquisition Agreement,
executed by Borrower and payable to one or more of the AZ Perio Sellers.

 

“AZ Perio Sellers” means the following individuals, collectively: Steven Reitan,
Ralph Wilson, Randy Fitzgerald and Bruce E. Houser.

 

“Borrower” has the meaning assigned to that term in the preamble to this
Agreement.

 

-3-

 

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, or is a day on which
banking institutions located in such state are permitted to be closed.

 

“Capital Expenditures” means, with respect to any period, the aggregate
expenditures (whether paid in cash or accrued as liabilities and including
expenditures made under a Capital Lease) by Borrower or any of its Subsidiaries
during such period that are required by GAAP to be included in or reflected by
the property, plant, equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the Consolidated balance sheet of Borrower
and its Subsidiaries.

 

“Capital Lease” means, with respect to Borrower and its Subsidiaries: (a) any
lease of property, real or personal, if the then present value of the minimum
rental commitment thereunder should, in accordance with GAAP, be capitalized on
a Consolidated balance sheet of Borrower and its Subsidiaries, and (b) any other
such lease, the obligations under which are capitalized on the Consolidated
balance sheet of Borrower and its Subsidiaries.

 

“Capital Stock” means with respect to Borrower and its Subsidiaries, any and all
capital stock, membership, partnership or other equity interests issued by
Borrower or any of its Subsidiaries.

 

“Change of Control” means: (a) the failure of Lief Andersen to remain actively
engaged in the management of Borrower and to hold the positions held on the
Closing Date, including as officer and director, for any reason other than death
or disability; (b) the sale, assignment or other transfer of any Capital Stock
issued by Borrower if after the consummation of such sale, transfer, or
disposition (or proposed sale, transfer, or disposition) for any reason other
than in connection with the Offering: (i) the owners of the outstanding voting
Capital Stock of Borrower as of the Closing Date will cease to own at least
forty percent (40%) of the outstanding voting Capital Stock of Borrower; or
(ii) the owners of the outstanding voting Capital Stock of Borrower as of the
Closing Date shall cease to have at any time the power to vote at least forty
percent (40%) of the outstanding voting Capital Stock of Borrower or (c) except
as otherwise permitted under this Agreement, the failure of Borrower to own,
directly or indirectly, one hundred percent (100%) (exclusive of any nominal
amount of director’s qualifying shares) of the Capital Stock of each of its
Subsidiaries, except with respect to AZ Perio after consummation of the AZ Perio
Acquisition, the failure of Borrower to own, directly or indirectly, at least
sixty-six and two-thirds percent (66 2/3%) (exclusive of any nominal amount of
director’s qualifying shares) of the Capital Stock of AZ Perio.

 

“Closing Date” means April 25, 2013.

 

“Closing Date Transaction Fee” shall have the meaning given such term in Section
2.4(A).

 

“Collateral” means, collectively, any and all assets of any Loan Party on which
a Lien in favor of Agent for the benefit of Lenders has been created and/or
granted to secure the Obligations, including without limitation the assets of
Borrower defined as “Collateral” in Section 2.6. 

 

-4-

 

 

“Commitment Letter” means that certain commitment letter issued by Agent to
Borrower, dated as of February 1, 2013.

 

“Commitment Percentage” means, as to each Lender, the percentage set forth below
such Lender’s name as its “Commitment Percentage” on the signature pages hereto,
as the same may be adjusted upon any assignment by a Lender pursuant to Section
9.1 hereof.

 

“Confidential Information” has the meaning assigned to that term in Section
9.22.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the other Loan
Documents, or the Acquisition Agreements, including any Consents required under
all applicable federal, state or other applicable law.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP,
including principles of consolidation.

 

“Debt Payments” means (a) scheduled principal payments of the Term Loan and (b)
scheduled payments of interest in cash on all Indebtedness for borrowed money,
including the Term Loan.

 

“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” has the meaning assigned to that term in Section 2.3(A).

 

“Documents of Title” means all present and future documents (as defined in the
UCC), and any and all warehouse receipts, bills of lading, shipping documents,
instruments and similar documents, all whether negotiable or not and all goods
and Inventory relating thereto and all cash and non-cash proceeds of the
foregoing.

 

“Domestic Subsidiary” means each Subsidiary of Borrower that is not a Foreign
Subsidiary.

 

“Earn-Out Obligations” means any earn-out or similar deferred payment obligation
owing by Borrower or a Guarantor to a seller in connection with a Permitted
Acquisition.

 

“EBITDA” means, for any period, with respect to any entity, net income, plus the
sum of the following, to the extent deducted in calculating net income: (a)
interest expense, income taxes, depreciation, and amortization expense and (b)
other extraordinary, unusual or non-recurring non-cash charges (including
without limitation purchase accounting adjustments and goodwill write-offs and
write-downs) (other than any non-cash charge to the extent it represents an
accrual of or reserve for cash expenditures in any future period), minus the sum
of the following to the extent included in calculating net income: (c) interest
income, (d) non-cash credits (other than any non-cash credit to the extent it
will result in the receipt of cash payments in any future period and (e)
extraordinary, unusual or non-recurring gains.

 

-5-

 

  

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of Borrower and its
Subsidiaries or any ERISA Affiliate or (b) has at any time within the preceding
six (6) years been maintained for the employees of Borrower and its Subsidiaries
and/or any current or former ERISA Affiliate.

 

“Environmental Claims” means claims, liabilities, investigations, litigation,
administrative proceedings, judgments or orders relating to Hazardous Materials.

 

“Environmental Laws” means any present or future federal, state and local laws,
rules, ordinances and regulations governing the control, removal, storage,
transportation, spill, release or discharge of hazardous or toxic wastes,
substances and petroleum products, including as provided in the provisions of
(a) the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended by the Superfund Amendment and Reauthorization Act of 1986,
(b) the Solid Waste Disposal Act, (c) the Clean Water Act, (d) the Clean Air
Act, (e) the Hazardous Materials Transportation Act, (f) the Resource
Conservation and Recovery Act of 1976, (g) the Federal Water Pollution Control
Act Amendments of 1972, and (h) any and all comparable and/or similar laws of
any foreign government (whether of any foreign national government or any agency
or instrumentality of or province, county, district, department, subdivision or
local unit of any such foreign national government) and (i) the respective
rules, regulations and ordinances of the U.S. Environmental Protection Agency
(or any equivalent environmental regulatory or protection agency or
instrumentality of any foreign government), and any departments of health
services, regional water quality control boards, state water resources control
boards, and/or cities in which Borrower’s and its Subsidiaries’ assets are
located.

 

“Equipment” means all equipment (as defined in the UCC), whether now owned or
hereafter acquired, including, without limitation, all furniture, furnishings,
fixtures, machinery, motor vehicles, trucks, trailers, vessels, aircraft and
rolling stock and all parts thereof and all additions, accessories, motors,
engines, and accessions thereto and replacements therefor and all cash and
non-cash proceeds of any and all of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” as applied to Borrower and its Subsidiaries, means any Person
who is a member of a group which is under common control with Borrower and its
Subsidiaries, who together with Borrower and its Subsidiaries is treated as a
single employer within the meaning of Section 414(b) and (c) of the IRC.

 

“Event of Default” means any of the events set forth in Section 7.1. 

 

-6-

 

 

“Excess Cash Flow” means, for any period, with respect to Borrower and its
Subsidiaries, determined on a Consolidated basis, the excess of (a) the sum of
(i) consolidated net income for such period, (ii) all non-cash charges
(including depreciation and amortization) deducted in arriving at consolidated
net income, (iii) decreases in consolidated working capital and (iv) all
non-cash losses on the disposition of property to the extent deducted in
arriving at consolidated net income over (b) the sum of (i) all non-cash credits
included in consolidated net income, (ii) the aggregate amount actually paid in
cash during such period in respect of Capital Expenditures (subject to the
limitations set forth in Section 5.21(B)), (iii) the aggregate amount of
scheduled payments of principal on Indebtedness for borrowed money made during
such period and any prepayments of the Term Loan during such period (but
excluding any mandatory prepayments of the Term Loan based on Excess Cash Flow),
(iv) increases in consolidated working capital and (v) all non-cash gains on the
disposition of property to the extent included in consolidated net income.

 

“Excess Interest” has the meaning assigned to that term in Section 2.3(C).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Tranche” has the meaning assigned to that term in Section 2.1.

 

“First Tranche Term Note” means, collectively, the promissory notes payable by
Borrower to Lenders, each in an amount equal to such Lender’s Commitment
Percentage of the First Tranche of the Term Loan, each dated as of the Closing
Date, in a form acceptable to Agent, issued pursuant to Section 2.1, which
evidences Borrower’s indebtedness in respect of the First Tranche of the Term
Loan, and any amendment or restatement thereof.

 

“Fiscal Year” means each twelve month period ending on or about December 31 of
each year.

 

“Fixed Charge Coverage Ratio” means, for any period, with respect to Borrower
and its Subsidiaries on a Consolidated basis, the ratio of (a) Adjusted EBITDA
for such period, minus Capital Expenditures made in cash during such period, to
the extent not financed, to (b) all Debt Payments made in cash during such
period, plus taxes paid (or required to be paid) in cash in respect of such
period.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is organized in a
jurisdiction outside of the United States of America.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 5.21 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Borrower’s audited
financial statements for the Fiscal Year ended on December 31, 2011, provided,
further, that if there occurs after the date of this Agreement any change in
GAAP that affects in any respect the calculation of any covenant contained in
Section 5.21 hereof, Agent, for itself and on behalf of the Lenders, and
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of Agent, each Lender and Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 5.21 hereof shall be calculated as if no such change in
GAAP had occurred. Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof, to the extent any such financial liability consists of or is in
respect of any type of Indebtedness described in any of clauses (a) through (j)
of the definition thereof. 

 

-7-

 

 

“General Intangibles” means, as to Borrower and its Subsidiaries, all general
intangibles as defined in the UCC, now owned or hereafter acquired, including,
without limitation, all of Borrower’s then owned or existing and future acquired
or arising general intangibles, payment intangibles, choses in action and causes
of action and all other intangible personal property of Borrower of every kind
and nature, including, without limitation, Intellectual Property, corporate or
other business records, inventions, designs, blueprints, plans, specifications,
trade secrets, goodwill, computer software, customer lists, licenses,
franchises, tax refund claims, reversions or any rights thereto and any other
amounts payable to Borrower from any Employee Benefit Plan, rights and claims
against carriers and shippers, rights to indemnification, and business
interruption, property, casualty or any similar type of insurance and any
proceeds thereof, and all cash and non-cash proceeds of any and all of the
foregoing.

 

“Guaranties” means, collectively, those certain unconditional guaranty
agreements executed by each respective Guarantor in favor of Agent for the
benefit of Lenders pursuant to which such Guarantor shall give a continuing and
unconditional agreement to guaranty and stand surety for the Obligations,
whether any such guaranty agreement shall be executed as of the date hereof or
at any time in the future, as each such guaranty agreement may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Guarantors” means each Target that, after consummation of the Acquisition, will
be a Domestic Subsidiary, each other Domestic Subsidiary, and any other Person
that may from time to time guaranty the Obligations.

 

“Guarantor Security Documents” means, collectively, those various agreements,
instruments and documents, including all security agreements, charging
agreements, mortgages, etc., which may from time to time be executed by the
respective Guarantors pursuant to which each such Guarantor shall grant Liens to
Agent for the benefit of Lenders in substantially all of its assets, real and
personal, tangible and intangible, as security for the payment and performance
of the Obligations, as each such agreement, instrument or document may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Hazardous Material” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or regulations as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) friable asbestos in any form or electrical equipment which
contains any oil or dielectric fluid containing polychlorinated biphenyls.

 

-8-

 

  

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

“Historic Financial Statements” means (i) audited Consolidated financial
statements of Borrower and its Consolidated Subsidiaries for the Fiscal Years
ended December 31, 2009, 2010 and 2011, (ii) internally prepared Consolidated
financial statements of (and prepared by) each Target and its Consolidated
Subsidiaries for the Fiscal Years ended December 31, 2009, 2010 and 2011 and
(iii) internally prepared Consolidated financial statements of (and prepared by)
Borrower and its Consolidated Subsidiaries, and of (and prepared by) each Target
and its Consolidated Subsidiaries, in each case as of December 31, 2012 and for
the twelve (12) month period then ended.

 

“Indebtedness” as applied to Borrower and its Subsidiaries, means without
duplication: (a) all obligations of Borrower and its Subsidiaries for borrowed
money, including without limitation the unpaid principal balance of the Term
Loan, (b) all obligations of Borrower and its Subsidiaries evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of Borrower and
its Subsidiaries upon which interest charges are customarily paid, (d) all
obligations of Borrower and its Subsidiaries under conditional sale or other
title retention agreements relating to property acquired by Borrower and its
Subsidiaries, (e) all obligations of Borrower and its Subsidiaries in respect of
the deferred purchase price of property or services, including without
limitation all such obligations incurred in connection with the Acquisition, the
AZ Perio Acquisition and Permitted Acquisitions (excluding (i) current accounts
payable incurred in the ordinary course of business, (ii) installments of
premiums payable with respect to policies of insurance contracted for in the
ordinary course of business, and (iii) Earn-Out Obligations until such
obligations become a liability on the Consolidated balance sheet of Borrower and
its Subsidiaries in accordance with GAAP), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by Borrower and its Subsidiaries, whether or not the Indebtedness
secured thereby has been assumed, (g) all guaranties by Borrower and its
Subsidiaries of Indebtedness of others, (h) all obligations under Capital Leases
of Borrower and its Subsidiaries attributable to the payment of principal,
(i) the principal component of all obligations, contingent or otherwise, of
Borrower and its Subsidiaries as an account party in respect of letters of
credit and letters of guaranty, and (j) the principal component of all
obligations, contingent or otherwise, of Borrower and its Subsidiaries in
respect of bankers’ acceptances. The Indebtedness of Borrower and its
Subsidiaries shall include the Indebtedness of any other entity (including any
partnership in which Borrower or any of its Subsidiaries is a general partner)
to the extent Borrower and its Subsidiaries are liable therefor as a result of
Borrower’s and its Subsidiaries’ ownership interest in or other relationship
with such entity, except to the extent the terms of such Indebtedness expressly
provide that Borrower and its Subsidiaries are not liable therefor. 

 

-9-

 

  

“Installment Payment” has the meaning assigned to that term in Section 2.5(C).

 

“Intellectual Property” means all present and future (a) designs, patents,
patent rights and applications therefor, and license rights with respect
thereto; (b) trademarks, service marks, trade names and registrations and
applications therefore and license rights with respect thereto; (c) copyrights,
renewals and all applications and registrations therefor, and license rights
with respect thereto; (d) software or computer programs, trade secrets, methods,
processes, know-how, drawings, specifications, and descriptions; (e) all
memoranda, notes and records with respect to any research and development,
whether now owned or hereafter acquired; and (f) all goodwill associated with
any of the foregoing described in subsections (a) – (e), and all cash and
non-cash proceeds of all of the foregoing.

 

“Interest Coverage Ratio” means, for any period, with respect to Borrower and
its Subsidiaries on a Consolidated basis, the ratio of (a) Adjusted EBITDA for
such period to (b) all payments of interest made in cash or in kind by Borrower
during such period on all Indebtedness for borrowed money, including the Term
Loan.

 

“Inventory” means, as to Borrower and its Subsidiaries, all inventory as defined
in the UCC including, without limitation, all of Borrower’s then owned or
existing and future acquired or arising: (a) inventory, merchandise, goods and
other personal property intended for sale or lease or for display or
demonstration; (b) inventory and any portion thereof that may be returned,
rejected, reclaimed or repossessed by Agent, any Lender or Borrower from
Borrower’s customers; (c) work in process; (d) raw materials and other materials
and supplies, goods, incidentals, packaging materials and labels of every nature
and description used or which might be used in connection with the manufacture,
packing, shipping, advertising, selling, leasing or furnishing of the foregoing
or otherwise used or consumed in the conduct of business; and (e) all cash and
non-cash proceeds of any and all of the foregoing.

 

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder.

 

“Joinder Agreement” shall mean the Assumption and Joinder Agreement dated on or
about the Second Tranche Closing Date, executed by AZ Perio in favor of Agent
and Lenders, pursuant to which, inter alia, AZ Perio shall assume and
acknowledge its obligations and undertakings hereunder and under the other Loan
Documents and shall become a Guarantor hereunder and under the other Loan
Documents, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Lenders” has the meaning assigned to that term in the preamble to this
Agreement.

 

“Liabilities” shall have the meaning given that term in accordance with GAAP and
shall include all Indebtedness.

 

-10-

 

  

“Lien” means any lien (whether statutory or otherwise), mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, charge or encumbrance of
any kind, whether voluntary or involuntary, (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).

 

“Liquidity” means, on any date of determination, the aggregate amount of
unrestricted cash and cash equivalents then on the Consolidated balance sheet of
Borrower and its Subsidiaries.

 

“Loan Documents” means this Agreement, the Term Note, the Pledge Agreement, the
Guaranties, the Guarantor Security Documents, the Joinder Agreement, the
Subordination Agreements, the Warrants, and all other instruments, documents,
guaranties and agreements executed by or on behalf of any Loan Party and
delivered concurrently herewith or at any time hereafter to Agent or any Lender
in connection with the Term Loan or any other transaction contemplated by this
Agreement, all as amended, restated, supplemented or modified from time to time.

 

“Loan Parties” means, collectively, Borrower, Guarantors and any other Person
(other than Agent or any Lender) which is or becomes a party to this Agreement,
including pursuant to the Joinder Agreement, and “Loan Party” means any one of
them.

 

“Material Adverse Effect” means a material adverse effect upon (a) the
businesses, operations, properties, assets or condition (financial or otherwise)
of Borrower and its Subsidiaries (including the Targets), taken as a whole,
(b) the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the value of the Collateral, taken as a
whole, or (d) the ability of Agent or any Lender to enforce or collect any of
the Obligations.

 

“Material Company Event” means any development or event which is or is
reasonably likely to be material to Borrower and its Subsidiaries, taken as a
whole, including, but not limited to: loss or gain of major contracts,
significant government regulatory changes or actions, product recalls, insurance
claim events, legal notifications, key employee changes, and criminal activity.

 

“Maturity Date” means April 25, 2018, provided, however, if Borrower fails to
raise by the Term Decrease Date at least $30,000,000 in connection with the
Offering, the Maturity Date shall automatically mean, and become, October 25,
2015.

 

“Maximum Rate” has the meaning assigned to that term in Section 2.3(C).

 

“MMCP” has the meaning assigned to that term in the preamble to this Agreement. 

 

-11-

 

  

“Obligations” means all obligations (including the full and faithful discharge
of each and every term, condition, agreement, representation and warranty now or
hereafter made by a Loan Party under the Loan Documents), liabilities and
indebtedness of every nature of each Loan Party from time to time owed to Agent
and Lenders under the Loan Documents, including the obligation to pay when due
all interest on and principal of the Term Loan, and all fees, charges, costs and
expenses payable under any of the Loan Documents, all debts, claims and
indebtedness (whether incurred before or after the Maturity Date), whether
primary, secondary, direct, contingent, fixed or otherwise, heretofore, or
whether evidenced by a note or other writing, now and/or from time to time
hereafter owing, due or payable including, without limitation, all interest,
fees, costs and expenses accrued or incurred after the filing of any petition
under any bankruptcy or insolvency law whether or not a claim for post-petition
interest, fees or expenses is allowed in any bankruptcy case or proceeding.

 

“Offering” means a public offering of the Borrower’s equity securities having
the ordinary power to vote, underwritten by an underwriter reasonably acceptable
to the Agent.

 

“Officer’s Certificate” has the meaning assigned to that term in Section 5.1(E).

 

“OSM” means Orthodontic Specialists Management, LLC, a Florida limited liability
company

 

“OSM Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of April 25, 2013, by and among OSM, Sebring FL, the Borrower and the
OSM Sellers, as may be amended, modified, supplemented or restated.

 

“OSM Sellers” means the following individuals, collectively: Alan D. Shoopak,
D.M.D. and Dennis J. L. Buchman, D.M.D.

 

“Permitted Acquisition” means the acquisition by Borrower after the date hereof
of all or substantially all of the assets of, or all of the equity interests in,
any Person, provided that (A) such Person conducts substantially the same
business as is being conducted by the Loan Parties or as Loan Parties are
permitted to conduct pursuant to Section 6.8 and the acquisition of the assets
or equity interests of such Person shall have been approved by its board of
directors (or comparable governing body); (B) not less than twenty (20) days
prior to such acquisition, Borrower shall deliver to Agent written notice of its
intent to consummate such acquisition together with a certificate signed by the
chief financial officer of Borrower which shall include a calculation in
reasonable detail demonstrating that after giving effect to the acquisition on a
Pro Forma Basis, as of the end of the period of four (4) consecutive fiscal
quarters ending with the most recent fiscal quarter for which the Borrower
delivered to the Agent financial statements pursuant to Section 5.1(B), Borrower
would be in compliance with the financial covenants set forth in Section 5.21;
(C) immediately after giving effect to such acquisition, no Event of Default
shall have occurred and be continuing; (D) if such acquisition is an acquisition
of assets, title to such assets shall be held by Borrower or a Domestic
Subsidiary, and if such acquisition is an acquisition of equity interests, the
Person so acquired shall become or shall be merged or consolidated with a
Domestic Subsidiary and shall become a Guarantor and take such other actions as
set forth in clauses (vi) and (vii) of Section 6.10; and (E) Agent shall have
perfected its Lien on the assets and equity interests of such Person.

 

“Permitted Encumbrances” means the following types of Liens:

 

(A)         Liens securing the Obligations; 

 

-12-

 

  

(B)         Liens for taxes, assessments and governmental charges (other than
Environmental Claims or ERISA) the payment of which is not yet due and payable
or that are being contested in compliance with Section 5.8;

 

(C)         Liens imposed by law, such as carrier’s, warehousemen’s, mechanic’s,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than thirty (30) days or are being contested in good faith
and by appropriate proceedings promptly initiated and diligently conducted, and
a reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

 

(D)         Liens described on Schedule 1.1(A) and any modifications,
replacements, renewals or extensions thereof; provided that such Liens secure
only those obligations that they secure on the Closing Date (and any refinancing
thereof permitted pursuant to Section 6.1(e)) and do not subsequently apply to
any other property or assets of the Borrower or any of its Subsidiaries other
than the proceeds and products thereof;

 

(E)         Liens arising under Capital Leases or securing purchase money
Indebtedness in respect of Equipment; provided, however, that (A) no such Lien
shall extend to or cover any other property of any Loan Party, and (B) the
principal amount of the Indebtedness secured by any such Lien shall not exceed
the lesser of the fair market value or the cost of the property so held or
acquired;

 

(F)         deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations (including obligations in respect of letters of credit or banker’s
acceptances in respect of any such bids, tenders, leases, contracts or statutory
obligations) or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are incurred or otherwise arise in the ordinary
course of business and secure obligations not past due;

 

(G)         easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially adversely impair the
value of such property or its use by any Loan Party in the normal conduct of
such Person’s business;

 

(H)         Liens securing judgments that do not constitute an Event of Default
under Section 7.1(I);

 

(I)         leases or subleases, licenses or sublicenses granted to others in
the ordinary course of business not interfering in any material respect with the
business of Borrower and its Subsidiaries;

 

(J)         Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any acquisition permitted hereunder or any Permitted
Investment; 

 

-13-

 

  

(K)         other Liens securing obligations in an aggregate principal amount
outstanding at any time not to exceed $50,000; and

 

(L)         other Liens permitted to be incurred by any Loan Party pursuant to
the terms of this Agreement or any other Loan Document.

 

“Permitted Investments” means: (a) investments of Borrower outstanding on the
date hereof; (b) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any state thereof
maturing within one (1) year from the date of acquisition thereof; (c)
commercial paper maturing no more than one (1) year from the date of creation
thereof and having the highest rating obtainable from either Standard & Poor’s
or Moody’s Investor Services, Inc.; (d) certificates of deposit maturing no more
than one (1) year from the date of investment therein; (e) investments pursuant
to or arising under Hedging Agreements entered into in the ordinary course of
business; (f) loans and advances to an officer or employee for salary, travel
expenses, commissions and similar items in the ordinary course of business;
provided that the aggregate outstanding principal amount of all loans and
advances from the Borrower pursuant to this clause (f) shall not exceed $100,000
at any one time outstanding; (g) loans, advances and capital contributions by
Borrower to any Guarantor or by any Guarantor to Borrower or any other
Guarantor, so long as each such loan, advance and capital contribution is made
in the ordinary course of business; (h) loans and advances by Borrower or any
Guarantor made in the ordinary course of business to a Person, less than a
majority of the equity interests of which are owned by Borrower or such
Guarantor, provided the aggregate outstanding principal amount of all loans and
advances made pursuant to this clause (h) shall not exceed $100,000 at any one
time outstanding and (i) loans, advances and capital contributions by Borrower
made in the ordinary course of business to any wholly-owned Foreign Subsidiary
(determined without giving effect to any nominal amount of director’s qualifying
shares), provided that the aggregate outstanding principal amount of all loans,
advances and capital contributions made pursuant to this clause (i) shall not
exceed $100,000 at any one time outstanding.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof.

 

“Pledge Agreement” means each Pledge Agreement executed by each Person named
therein as a Pledgor, dated as of the date hereof, each as amended, restated,
supplemented or otherwise modified from time to time.

 

“Pledged Collateral” shall have the meaning given such term in the Pledge
Agreement.

 

“Pledgor” shall have the meaning given such term in each Pledge Agreement.

 

“Potential Target” means any entity, the equity interests of which, or all or
substantially all of the assets of which, Borrower contemplates acquiring,
directly or indirectly, pursuant to a Permitted Acquisition.

 

-14-

 

  

“Potential Target Acquisition Agreement” means the agreement pursuant to which
the Borrower, directly or indirectly, acquires all of the outstanding equity
interests, or all or substantially all of the assets, of a Potential Target.

 

“Prepayment Fee” has the meaning assigned to that term in Section 2.4(C).

 

“Pro Forma” means the unaudited Consolidated balance sheet of Borrower and its
Subsidiaries as of the Closing Date after giving pro forma effect to the
transactions contemplated by this Agreement and the other Transaction Documents
on such date. The Pro Forma Consolidated balance sheet of Borrower and its
Subsidiaries as of the Closing Date is annexed hereto as Schedule 1.1(B).

 

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the trailing period of
four (4) consecutive fiscal quarters ending with the most recent fiscal quarter
preceding the date of such transaction for which the Borrower delivered
quarterly financial statements to Lender pursuant to Section 5.1(B).

 

“Prohibited Acquisition” has the meaning assigned to that term in Section
2.5(D).

 

“Projections” shall have the meaning given such term in Section 4.28.

 

“Quarterly Interest Payment Date” has the meaning assigned to that term in
Section 2.3(B).

 

“Refund Date” has the meaning assigned to that term in Section 2.5(D).

 

“Required Lenders” shall mean Lenders holding at least sixty-six and two-thirds
percent (66 2/3%) of the Term Loan; provided, however, if there are fewer than
three (3) Lenders, Required Lenders shall mean all Lenders.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Capital Stock of Borrower
or any of its Subsidiaries now or hereafter outstanding, except a dividend
payable solely with shares of the class of stock or membership interest (as
applicable) on which such dividend is declared or distribution made; (b) any
payment or prepayment of principal of, premium, if any, or interest on, or any
redemption, conversion, exchange, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Subordinated Debt or any shares of any class of the Capital Stock of
Borrower or any of its Subsidiaries now or hereafter outstanding (other than
through the issuance of additional Capital Stock of Borrower or such Subsidiary,
as applicable) or the issuance of a notice of an intention to do any of the
foregoing; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Capital Stock of Borrower or any of its Subsidiaries now or hereafter
outstanding (other than non cash repurchases of Capital Stock deemed to occur
upon exercise of stock options if such Capital Stock represents a portion of the
exercise price of such options); and (d) any payment by Borrower or any of its
Subsidiaries of any management, consulting or similar fees to any Affiliate,
whether pursuant to a management agreement or otherwise. 

 

-15-

 

  

“Sebring AZ” means Sebring Dental of Arizona, L.L.C., an Arizona limited
liability company.

 

“Sebring FL” means Sebring Management FL, LLC, a Florida limited liability
company.

 

“Second Tranche” has the meaning assigned to that term in Section 2.1.

 

“Second Tranche Closing Date” means the date on which the Second Tranche of the
Term Loan is advanced by the Lenders to the Borrower in accordance with Section
2.1.

 

“Second Tranche Term Note” means, collectively, the promissory notes payable by
Borrower to Lenders, each in an amount equal to such Lender’s Commitment
Percentage of the Second Tranche of the Term Loan, each dated as of the Second
Tranche Closing Date, in a form acceptable to Agent, issued pursuant to Section
2.1, which evidences Borrower’s indebtedness in respect of the Second Tranche of
the Term Loan, and any amendment or restatement thereof.

 

“Second Tranche Transaction Fee” shall have the meaning given such term in
Section 2.4(A).

 

“Senior Debt Leverage Ratio” means, for any period, with respect to Borrower and
its Subsidiaries on a Consolidated basis, the ratio of (a) the unpaid principal
balance of the Term Loan on the last day of such period to (b) Adjusted EBITDA
for such period.

 

“Sources and Uses of Funds” means the schedule of Sources and Uses of Funds
annexed hereto as Schedule 1.1(C).

 

“Subordinated Debt” means any Indebtedness of Borrower or any of its
Subsidiaries (including any Earn-Out Obligations) with respect to which the
right of the holder of such Indebtedness to receive any payments thereon is
junior and subordinated to the prior right of Agent and the Lenders to receive
payment in full of all Obligations, pursuant to a Subordination Agreement or
intercreditor agreement between Agent and such holder.

 

“Subordination Agreements” means, collectively, (a) that certain Subordination
Agreement, dated on or about the Second Tranche Closing Date, between Agent and
the AZ Perio Sellers, as amended, restated, supplemented or otherwise modified
from time to time and (b) any other agreement between Agent and a creditor of
Borrower or any of its Subsidiaries, pursuant to which such creditor has
subordinated in favor of Agent and Lenders such creditor’s right to receive
payment on the Indebtedness or other obligation owing by Borrower to it, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Subsidiary” means, if applicable, with respect to any Person, any corporation,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock, membership interests (or equivalent
ownership or controlling interest) entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person (or any of its other Subsidiaries).

 

-16-

 

  

“Targets” means, collectively, OSM, MEBL Dental Management, P.C., an Arizona
Professional Corporation, Byron J. Larsen, DDS, PLLC, an Arizona Professional
Limited Liability Company, Image Dentistry of Glendale, P.C., an Arizona
Professional Corporation, Image Dentistry of Peoria, P.C., an Arizona
Professional Corporation, and Dentelli Corp., an Arizona corporation.

 

“Taxes” means all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments, and all interest, penalties and similar
liabilities relating thereto, which are or may be due by Loan Parties with
respect to their business, operations, Collateral or otherwise.

 

“Term Decrease Date” means April 25, 2015.

 

“Term Loan” means the term loan made to Borrower pursuant to Section 2.1, and
any amendment or restatement thereof.

 

“Term Note” means, collectively, the First Tranche Term Note and the Second
Tranche Term Note.

 

“Total Debt Leverage Ratio” means, for any period, with respect to Borrower and
its Subsidiaries on a Consolidated basis, the ratio of (a) the aggregate unpaid
principal balance of all Indebtedness for borrowed money on the last day of such
period plus the product of all rent expenses for such period multiplied by 8 to
(b) Adjusted EBITDA for such period plus all rent expenses for such period.

 

“Transaction Documents” means the Loan Documents, the Acquisition Agreements,
the AZ Perio Acquisition Agreement, each Potential Target Acquisition Agreement
and all other instruments, documents, guaranties and agreements executed in
connection with any of the Transaction Documents or any other transaction
contemplated by the Transaction Documents, all as amended, restated,
supplemented or modified from time to time.

 

“Transaction Fee” shall have the meaning given such term in Section 2.4(A).

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.

 

“Unscheduled Payment Date” shall have the meaning given such term in Section
2.4(C).

 

“Unused Term Loan Proceeds” has the meaning assigned to that term in Section
2.5(D).

 

“Warrant” or “Warrants” means each Warrant issued by Borrower to MMCP or a
Lender, for its own account, dated as of the date hereof, each as amended,
restated, supplemented or otherwise modified from time to time. 

 

-17-

 

  

1.2           Accounting Terms. For purposes of this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to such
terms in conformity with GAAP. Financial statements and other information
furnished to Agent pursuant to Section 5.1 shall be prepared in accordance with
GAAP, consistently applied.

 

1.3           UCC Terms. Terms which are capitalized in Section 2.6 and not
otherwise defined herein shall have the meanings assigned to such terms in the
UCC.

 

1.4           Other Definitional Provisions. References to “Sections”,
“subsections”, “Exhibits” and “Schedules” shall be to Sections, subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided. Any of the terms defined in Section 1.1 may, unless the
context otherwise requires, be used in the singular or the plural depending on
the reference. In this Agreement, words importing any gender include the other
genders; the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation”; except as otherwise indicated (e.g.,
by references to agreements “as in effect as of the date hereof” or words to
that effect), references to agreements and other contractual instruments shall
be deemed to include subsequent amendments, assignments, and other modifications
thereto, but only to the extent such amendments, assignments and other
modifications are not prohibited by the terms of this Agreement or any other
Loan Document; references to Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; and all references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations.

 

SECTION 2   TERM LOAN AND COLLATERAL

 

2.1           Term Loan. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Borrower set forth
herein and in the other Loan Documents, Lenders agree to lend to Borrower a Term
Loan in the original principal amount of Sixteen Million Dollars ($16,000,000).
The Term Loan shall be funded in two separate tranches as follows: (i) the first
tranche of the Term Loan in the amount of Eleven Million Dollars ($11,000,000)
(the “First Tranche”) shall be funded on the Closing Date, subject to the
satisfaction of all of the conditions precedent set forth in Section 3.1 hereof
and (ii) provided that all of the conditions precedent set forth in Section 3.2
shall have been satisfied, an additional tranche of the Term Loan in the amount
of Five Million Dollars ($5,000,000) (the “Second Tranche”) shall be funded on
or about the date set forth in Borrower’s written request delivered to Agent in
accordance with Section 3.2(A), provided, that (a) Lenders’ obligation to fund
the Second Tranche shall expire, and shall automatically become null and void,
on May 25, 2013 (the “Second Tranche Expiration Date”) and (b) for the avoidance
of doubt, Borrower shall not have any right to request, and Lenders shall not
have any obligation to make, any funding of the Second Tranche of any lesser
amount other than the amount set forth above. The Term Loan hereunder shall
consist of both the First Tranche and, to the extent funded in accordance with
the foregoing sentence, the Second Tranche, without differentiation or
distinction or any obligation of Lenders to record or account for the separate
principal balance of or the separate accrual of any interest or fees on either
the First Tranche and/or the Second Tranche, which together shall constitute one
undivided Term Loan, and all interest and fees provided for hereunder shall
accrue on and all payments or satisfactions of any kind or nature shall be
applied to such undivided Term Loan as a whole, except to the extent otherwise
provided in Section 2.5(C) hereof. The Term Loan shall be due and payable in
full on the Maturity Date without defense, set off or counterclaim of any sort.
Amounts borrowed under this Section 2.1 and repaid may not be reborrowed. On or
prior to the Closing Date, Borrower shall execute and deliver to each Lender a
First Tranche Term Note to evidence such Lender’s Commitment Percentage of the
First Tranche of the Term Loan and, on or prior to the Second Tranche Closing
Date, Borrower shall execute and deliver to each Lender a Second Tranche Term
Note to evidence such Lender’s Commitment Percentage of the Second Tranche of
the Term Loan. 

 

-18-

 

  

2.2           Use of Proceeds. The proceeds of the Term Loan shall be used
exclusively to (i) pay the transactional fees and expenses relating to the
events contemplated to occur under this Agreement on the Closing Date, (ii)
refinance existing indebtedness of Borrower, (iii) fund a portion of the
Acquisition purchase price in a manner consistent with Schedule 1.1(C), (iv)
subject to the terms and conditions set forth herein, fund the AZ Perio
Acquisition and Permitted Acquisitions, or a portion thereof, and (v) support
Borrower’s working capital and long-term financing needs.

 

2.3           Interest.

 

(A)         Rate of Interest. The unpaid principal balance of the Term Loan
shall bear interest at the rate of eleven and one-half percent (11½%) per annum,
to be calculated in accordance with Section 2.3(B). Commencing upon the
occurrence and during the continuance of an Event of Default, the unpaid
principal balance of the Term Loan shall bear interest at the rate of thirteen
and one-half percent (13½%) per annum (the “Default Rate”).

 

(B)         Computation and Payment of Interest. Interest on the Term Loan and
all other Obligations shall be computed on the daily principal balance on the
basis of a 360 day year for the actual number of days elapsed in the period
during which it accrues. In computing interest on the Term Loan, both the date
of funding of the First Tranche and the Second Tranche, as the case may be, and
the date of any payment of the Term Loan shall be included. Interest on the Term
Loan and all other Obligations shall be payable to Agent for the benefit of
Lenders quarterly in arrears on the last day of each quarter (each, a “Quarterly
Interest Payment Date”) by automatic wire transfer to Agent’s bank account, and
on the date of any prepayment of the Term Loan, and at maturity, whether by
acceleration or otherwise.

 

(C)         Interest Laws. Notwithstanding any provision to the contrary
contained in this Agreement or any other Loan Document, Borrower shall not be
required to pay, and Agent shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by applicable law
(“Excess Interest”). If any Excess Interest is provided for or determined by a
court of competent jurisdiction to have been provided for in this Agreement or
in any other Loan Document, then in such event: (1) the provisions of this
Section shall govern and control; (2) neither Borrower nor any other Loan Party
shall be obligated to pay any Excess Interest; (3) any Excess Interest that
Agent may have received hereunder shall be, at Agent’s option, (a) applied as a
credit against the outstanding principal balance of the Obligations or accrued
and unpaid interest (not to exceed the maximum amount permitted by law),
(b) refunded to the payer thereof, or (c) any combination of the foregoing;
(4) the interest rate(s) provided for herein shall be automatically reduced to
the maximum lawful rate allowed from time to time under applicable law (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been and shall be, reformed and modified to reflect such reduction; and
(5) neither Borrower nor any Loan Party shall have any action against Agent or
any Lender for any damages arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on such
Obligations shall remain at the Maximum Rate until Agent shall have received the
amount of interest which Agent would have received during such period on such
Obligations had the rate of interest not been limited to the Maximum Rate during
such period. 

 

-19-

 

  

2.4           Fees.

 

(A)         Transaction Fee. On the Closing Date, Borrower shall be obligated to
pay to Agent for its own account, in cash, a non-refundable fee (the “Closing
Date Transaction Fee”) in the amount of Three Hundred and Thirty Thousand
Dollars ($330,000), less the sum of Twenty-Five Thousand Dollars ($25,000)
previously paid to Agent, as provided in the Commitment Letter and, on the
Second Tranche Closing Date, Borrower shall be obligated to pay to Agent for its
own account, in cash, a non-refundable fee (the “Second Tranche Transaction
Fee”, and together with the Closing Date Transaction Fee, the “Transaction Fee”)
in the amount of One Hundred and Fifty Thousand Dollars ($150,000). In addition,
(i) on the Closing Date, Borrower shall be obligated to pay or reimburse Agent
in cash for all reasonable costs and expenses incurred by Agent in connection
with any matters contemplated by this Agreement which are due and payable as of
the Closing Date, less the remaining portion, if any, of the sum of Ten Thousand
Dollars ($10,000) previously paid to Agent, as provided in the Commitment Letter
and (ii) on the Second Tranche Closing Date, Borrower shall be obligated to pay
or reimburse Agent in cash for all reasonable costs and expenses incurred by
Agent in connection with any matters contemplated by this Agreement which are
due and payable as of the Second Tranche Closing Date. All amounts payable
pursuant to this Section 2.4(A), including without limitation, the Transaction
Fee, shall be paid by netting the amount thereof against the proceeds of the
Term Loan.

 

(B)         [Reserved].

 

(C)         Prepayment Fee. Borrower shall pay to Agent, for the ratable benefit
of the Lenders, in addition to any other amounts payable under this Agreement, a
prepayment fee (the “Prepayment Fee”) on each date (each an “Unscheduled Payment
Date”) on which any unscheduled prepayment of principal on the Term Loan is made
(whether such unscheduled prepayment is of all or any portion of the outstanding
principal balance of the Term Loan and whether such unscheduled prepayment is
optional or mandatory or results from acceleration or enforcement of any rights
granted hereunder), provided that no such Prepayment Fee shall be charged in the
event that such prepayment is mandatorily made based on Excess Cash Flow. The
Prepayment Fee shall be determined in accordance with the following schedule and
is based on the principal amount of the Term Loan so prepaid on the applicable
Unscheduled Payment Date (the “Prepayment Amount”): 

 

-20-

 

  

If the Unscheduled Payment Date occurs:

 

Then the amount of the
Prepayment Fee shall equal:

(i)          After April 25, 2014, but on or before April 25, 2015   5% of the
Prepayment Amount (ii)         After April 25, 2015, but on or before April 25,
2016   3% of the Prepayment Amount (iii)        After April 25, 2016 but on or
before April 25, 2017   1% of the Prepayment Amount (iv)       After April 25,
2017   0% of the Prepayment Amount

  

(D)         Other Fees and Expenses. Borrower shall pay to Agent, for its own
account, all reasonable and customary charges for returned items and all other
out-of-pocket bank charges incurred by Agent, as well as reasonable and
customary out-of-pocket wire transfer charges incurred by Agent for each wire
transfer made under this Agreement.

 

2.5           Payments and Prepayments.

 

(A)         Manner and Time of Payment. All payments made by Borrower with
respect to the Obligations shall be made by wire transfer in United States
Dollars to Agent’s account, without deduction, defense, set off or counterclaim.
All payments by Borrower on account of the Term Loan shall be applied in the
following manner: (i) first to the payment of any fees and charges due under the
Loan Documents, (ii) second to the payment of expenses, costs and indemnities
due under the Loan Documents, (iii) third to the payment of interest, to the
extent payable in cash, due and owing under the Loan Documents, (iv) fourth to
the payment of principal due and owing under the Loan Documents, (v) fifth to
the payment of principal not yet due under the Loan Documents in inverse
chronological order of the schedule of Installment Payments set forth in Section
2.5(C), and (vi) sixth to any other Indebtedness of Borrower or any other Loan
Party owing to Agent and Lenders.

 

(B)         Payments on Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the payment may
be made on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest or fees due hereunder.

 

(C)         Scheduled Payments. The principal amount of the Term Loan shall be
repaid in consecutive quarterly installments (each, an “Installment Payment”) on
the last day of each quarter, commencing June 30, 2013, by automatic wire
transfer to Agent’s bank account. The amount of each Installment Payment shall
be determined in accordance with the schedule hereunder set forth:

 

Installment Date:  Amount of Installment Payment:  June 30, 2013  $300,000 
September 30, 2013  $300,000  December 31, 2013  $300,000 

 

-21-

 

 

Installment Date:  Amount of Installment Payment:  March 31, 2014  $300,000 
June 30, 2014  $400,000  September 30, 2014  $400,000  December 31, 2014 
$400,000  March 31, 2015  $400,000  June 30, 2015  $800,000  September 30, 2015 
$800,000  December 31, 2015  $800,000  March 31, 2016  $800,000  June 30, 2016 
$800,000  September 30, 2016  $800,000  December 31, 2016  $800,000  March 31,
2017  $800,000  June 30, 2017  $1,700,000  September 30, 2017  $1,700,000 
December 31, 2017  $1,700,000  April 25, 2018   100% of the then unpaid
principal balance of the Term Loan 

 

provided that if the Maturity Date is determined to be April 25, 2015 in
accordance with the definition thereof, then the schedule set forth above shall
apply only until April 25, 2015, on which date the entire outstanding amount of
the Term Loan shall be due and payable in full, and provided, further that if
the Second Tranche of the Term Loan is not funded by the Second Tranche
Expiration Date, the amount of each Installment Payment set forth in the grid
above shall be decreased in the proportion that the Second Tranche of the Term
Loan bears to the total principal amount of the full Term Loan as set forth in
the first sentence of Section 2.1 hereof.

 

(D)         Unused Proceeds Prepayment. If no Permitted Acquisitions shall have
been consummated on or before the date (the “Refund Date”) that is 120 days
after the Closing Date, then on the Refund Date, Borrower shall remit to Agent,
by wire transfer of immediate funds, unconditionally and without offset of any
kind, Two Million Dollars ($2,000,000) of the proceeds of the Term Loan (the
“Unused Term Loan Proceeds”). In the event that Permitted Acquisitions shall
have been consummated prior to the Refund Date then, subject to the terms of the
last sentence of this paragraph, Borrower may retain and use the Unused Term
Loan Proceeds to consummate the Permitted Acquisitions, provided that the
conditions set forth in Section 3.3 (in addition to the requirements set forth
in the definition of the term Permitted Acquisition) shall have been satisfied
with respect to each Permitted Acquisition. If such conditions shall not have
been satisfied with respect to any Permitted Acquisition (a “Prohibited
Acquisition”), then upon Agent’s demand, Borrower shall remit to Agent that
portion of the Unused Term Loan Proceeds related to such Prohibited Acquisition,
by wire transfer of immediate funds, unconditionally and without offset of any
kind. Notwithstanding the foregoing, if the aggregate cash portion of the
purchase price of the applicable assets or equity interests acquired, directly
or indirectly, by Borrower in connection with all Permitted Acquisitions
consummated on or before the refund date is less than $2,000,000, then on the
Refund Date, Borrower shall remit to Agent, by wire transfer of funds,
unconditionally and without offset of any kind, the difference between
$2,000,000 and such aggregate cash portion.

 

-22-

 

 

(E)         Voluntary Prepayment. Borrower shall have the right to prepay, at
any time and from time to time after April 25, 2014, without penalty or premium
(other than the Prepayment Fee) all or any portion of the outstanding Term Loan,
provided that each such prepayment shall be in an amount equal to or greater
than One Hundred Thousand Dollars ($100,000), and shall be accompanied by
payment of accrued interest to date of payment on the amount prepaid, together
with the amount of the applicable Prepayment Fee.

 

(F)         Mandatory Prepayment. In the event Borrower (i) procures financing
from any source, whether in the form of Indebtedness (excluding all Indebtedness
permitted to be incurred under the Loan Documents) or equity, other than Capital
Stock issued in connection with the Offering, (ii) makes an Asset Disposition,
(iii) undergoes a Change of Control, or (iv) receives proceeds from any
liability or casualty insurance policies in respect of any loss, then an amount
equal to the entire net cash proceeds thereof, or the portion thereof equal to
the outstanding balance of the Term Loan plus accrued and unpaid interest and
the Prepayment Fee, and all other amounts then due and owing hereunder, shall be
paid by Borrower to Agent, promptly following the occurrence of the applicable
event, to repay or reduce the Term Loan; provided that so long as no Event of
Default shall have occurred and be continuing, (1) Borrower shall deliver to
Agent, no later than ten (10) days after the date such Asset disposition or
insurance loss shall have occurred, an officer’s certificate setting forth (x)
the amount of that portion of such net cash proceeds from any Asset Disposition
or from any such insurance loss that Borrower intends to reinvest in productive
assets of the general type used in the business of Borrower and its Subsidiaries
and (y) the proposed use of such portion of the net cash proceeds and such other
information with respect to such reinvestment as Agent may reasonably request,
and (2) Borrower shall apply such portion to such reinvestment purposes, no
later than ninety (90) days after delivery to Agent of such officer’s
certificate. If such net cash proceeds have not been applied to the Obligations
or timely reinvested as provided above, then Borrower shall promptly make an
additional prepayment of the Term Loan in the full amount of such net cash
proceeds. In the event that Borrower and its Subsidiaries have Excess Cash Flow
for any Fiscal Year, commencing with the Fiscal Year ending on or about December
31, 2013, Borrower shall prepay the outstanding balance of the Term Loan, plus
accrued and unpaid interest, and all other amounts then due and owing hereunder
in an aggregate amount equal to fifty percent (50%) of such Excess Cash Flow for
such Fiscal Year. Each such prepayment based on Excess Cash Flow shall be due
and payable by Borrower within three (3) Business Days after Agent’s receipt of
the annual financial statements required to be delivered to Agent pursuant to
Section 5.1(C) for the Fiscal Year then ended, but in no event later than
ninety-three (93) days after the end of such Fiscal Year. 

 

-23-

 

  

2.6           Grant of Security Interest. To secure the full and prompt payment
and performance of the Obligations as and when due (whether at the stated
maturity, by acceleration or otherwise), including all renewals, extensions,
restructurings and refinancings of any or all of the Obligations, Borrower
hereby grants to Agent for the benefit of Lenders a continuing perfected Lien of
first priority ranking (subject only to the Permitted Encumbrances) in and to
all right, title and interest of Borrower in any and all assets and all property
of Borrower, all whether now owned or hereafter created, arising or acquired and
wherever located, including all of the following (the “Collateral”):

 

(i)all Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents of Title (including all warehouse receipts and bills of lading),
Equipment, General Intangibles, Goods, Instruments, Inventory, including all
stock-in-trade, raw materials, work in process, items held for sale or lease or
furnished or to be furnished under contracts of sale or lease, goods that are
returned, reclaimed or repossessed, and materials used or consumed in Borrower’s
business, Investment Property and Financial Assets (including all Commodity
Accounts, Commodity Contracts, Securities (including all Certificated Securities
and Uncertificated Securities), Security Entitlements and Securities Accounts)
and Letter of Credit Rights,

 

(ii)all parts, substitutions or replacements to or of or accessories to any
tangible assets and property included in the foregoing, and all software and
computer programs embedded in the foregoing, and all accessions to the
foregoing,

 

(iii)all Supporting Obligations for any of the foregoing and all rights of
Borrower in any property belonging to any third party in which a Lien of any
kind or nature has been granted to Borrower to secure the payment or performance
of any third party under or with respect to any of the foregoing,

 

(iv)all records, books, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the foregoing or are otherwise necessary or
helpful in the collection thereof or realization thereupon and all other
business books and records of Borrower, and

 

(v)all cash and non-cash proceeds (including, without limitation, insurance
proceeds), products, rents and profits of all of the foregoing.

  

-24-

 

 

2.7           Preservation of Collateral and Perfection of Security Interests
Therein. Borrower shall, at Agent’s reasonable request, at any time and from
time to time, execute and deliver to Agent within ten (10) days of such request,
such financing statements, documents and other agreements and instruments (and
pay the cost of filing or recording the same in all public offices deemed
reasonably necessary or desirable by Agent) and do such other acts and things as
Agent may deem necessary or desirable in order to establish and maintain a
valid, attached and perfected security interest in the Collateral in favor of
Agent for the benefit of Lenders (free and clear of all other liens, claims and
rights of third parties whatsoever, whether voluntarily or involuntarily
created, except Permitted Encumbrances) to secure payment of the Obligations,
and in order to facilitate the collection of the Collateral. Borrower
irrevocably hereby makes, constitutes and appoints Agent (and all Persons
designated by Agent for that purpose) as Borrower’s true and lawful attorney and
agent-in-fact to execute such financing statements, documents and other
agreements and instruments and do such other acts and things as may be necessary
to preserve and perfect Agent’s security interest in the Collateral. Borrower
further agrees that a carbon, photographic, photostatic or other reproduction of
this Agreement or of a financing statement shall be sufficient as a financing
statement. Borrower hereby authorizes Agent to prepare and file such financing
statements or amendments thereof (including financing statements and amendments
thereof describing the Collateral as “all assets” or “all personal property” or
words to that effect) as Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC or the Uniform Commercial Code of any
applicable jurisdiction, all without Borrower’s signature. Borrower acknowledges
and agrees that the Collateral is intended to encompass all assets and property
of Borrower and if at any time Borrower acquires any interest in any assets or
property a security interest in which cannot be perfected by the filing of a
financing statement in the appropriate jurisdiction or any assets or property a
security interest in which can be perfected by the filing of a financing
statement in the appropriate jurisdiction but that are not covered by the
security interest grant set forth above, such as commercial tort claims, then
Borrower will promptly notify Agent of the same and, if requested by Agent,
cause such assets or property to become part of the Collateral and take such
reasonable steps as Agent may require in accordance with the first sentence of
this Section 2.7.

 

2.8           Possession of Collateral and Related Matters. Until an Event of
Default has occurred and is continuing, Borrower shall have the right, except as
otherwise provided in this Agreement, in the ordinary course of Borrower’s
business, to (a) sell or lease any of Borrower’s Inventory normally held by
Borrower for any such purpose, (b) use and consume any raw materials, work in
process or other materials normally held by Borrower for such purpose, or
(c) dispose of any obsolete or excess equipment in the ordinary course of
business, provided, however, that a sale in the ordinary course of business
shall not include any transfer or sale in satisfaction, partial or complete, of
a debt owed by Borrower and, provided, further that, any sale, lease or
disposition shall require Agent’s consent if a Default or Event of Default
exists.

 

2.9           Limited License. Borrower hereby irrevocably grants to Agent for
the benefit of Lenders a royalty-free, non-exclusive license to use at any time
during the continuance of an Event of Default Borrower’s trademarks, copyrights,
patents and other proprietary and intellectual property rights, in connection
with the (a) advertisement for sale, and the sale or other disposition of, any
finished goods Inventory by Agent in accordance with the provisions of this
Agreement, and (b) the manufacture, assembly, completion and preparation for
sale of any unfinished Inventory by Agent in accordance with the provisions of
this Agreement. 

 

-25-

 

 

2.10         Release of Security Interests. Upon the payment and satisfaction in
full of the Obligations (other than unasserted claims for indemnification or
expense reimbursement), and the delivery by Borrower to Agent of a satisfactory
release agreement, at Borrower’s expense, Agent shall release all liens and
security interests granted by Borrower by execution and delivery of appropriate
documentation, including, but not limited to, UCC termination statements,
(i) within seven (7) Business Days of such payment or (ii) concurrent with such
payment if Borrower gives three (3) Business Days advance notice of such
payment.

 

SECTION 3   CONDITIONS TO MAKING OF TERM LOAN

 

3.1           Conditions to Closing and Advance of First Tranche. The obligation
of Lenders to advance the First Tranche on the Closing Date is subject to
satisfaction or waiver (in each case, as determined by Agent) of all of the
conditions set forth below:

 

(A)         Closing Deliveries. Agent shall have received, in form and substance
satisfactory to Agent, all documents, instruments and information identified on
Schedule 3.1(A) and all other agreements, notes, certificates, orders,
authorizations, financing statements, mortgages and other documents which Agent
may request.

 

(B)         Security Interests. Agent shall have received satisfactory evidence
that all security interests and Liens granted to Agent for the benefit of
Lenders pursuant to this Agreement or the other Loan Documents have been duly
perfected and constitute valid Liens on the Collateral, with priority over all
other Liens subject only to Permitted Encumbrances. Without limiting the
generality of the foregoing: (x) Pledgor(s) shall have pledged and collaterally
assigned to Agent for the benefit of Lenders the Pledged Collateral pursuant to
a Pledge Agreement (in form and substance satisfactory to Agent); and (y) each
Guarantor shall have executed and delivered all Guarantor Security Documents
required by Agent and its counsel (each such document to be in form and
substance satisfactory to Agent) in order to create and grant Liens in favor of
Agent for the benefit of Lenders on substantially all of such Guarantor’s
property and all appropriate public filings or registrations of or related to
such Guarantor Security Documents and/or the Liens created and granted
thereunder have been made.

 

(C)         Representations and Warranties. The representations and warranties
contained herein and in the other Transaction Documents shall be true, correct
and complete on and as of the Closing Date, to the same extent as though made on
and as of that date.

 

(D)         Fees. Borrower shall have paid the fees and other amounts payable on
the Closing Date referred to in Section 2.4(A).

 

(E)         No Default. No event shall have occurred and be continuing or would
result from the consummation of the requested borrowing that would constitute an
Event of Default or a Default.

 

(F)         Performance of Agreements. Each Loan Party shall have performed all
agreements and satisfied all conditions which any Transaction Document provides
shall be performed by it on or before the Closing Date, unless the performance
of any such condition shall have been waived in writing by Agent (subject to the
provisions set forth in Section 3.1(K)). 

 

-26-

 

  

(G)         No Prohibition. No order, judgment or decree of any court,
arbitrator or governmental authority shall purport to enjoin or restrain Lenders
from advancing the Term Loan.

 

(H)         No Litigation. Except as set forth on Schedule 3.1(H), there shall
not be pending or, to the knowledge of any Loan Party, threatened, any action,
charge, claim, demand, suit, proceeding, petition, governmental investigation or
arbitration by, against or affecting any Loan Party or any property of any Loan
Party that has not been disclosed by Borrower in writing, and there shall have
occurred no development in any such action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration that, in the
opinion of Agent, could reasonably be expected to have a Material Adverse
Effect.

 

(I)         Historic Financial Statements; Other Information. Agent shall have
received a copy of the Historic Financial Statements which shall be satisfactory
in all respects to Agent. The audited Consolidated financial statements of
Borrower and its Consolidated Subsidiaries for the Fiscal Year ended December
31, 2011 shall be consistent in all material respects with the draft audited
financial statements for such period provided to Agent prior to execution of the
Commitment Letter. In addition, to the extent Borrower has received any audits,
appraisal and asset valuation reports, and/or quality of earnings reports with
respect to the Targets, Agent shall have received and reviewed to its
satisfaction such audits and reports.

 

(J)         Minimum Liquidity and Adjusted EBITDA. Agent shall have received a
certificate (which shall include a calculation, in reasonable detail, of
Adjusted EBITDA for the period described in clause (ii) hereof), dated as of the
Closing Date and signed by the chief financial officer of the Borrower,
certifying that, as of the Closing Date and after giving effect to the
Acquisition and the transactions contemplated by the Transaction Documents (i)
Liquidity equals at least $1,000,000 and (ii) Adjusted EBITDA for the period of
twelve consecutive months ending no earlier than thirty (30) days prior to the
Closing Date, calculated on a Pro Forma Basis after giving effect to the
Acquisition, is not less than $3,650,000.

 

(K)         Acquisition Documentation; Capitalization. The Acquisition shall
have been consummated (i) pursuant to the Acquisition Agreements, a
substantially final draft of each of which, and a substantially final draft of
each material document, instrument and agreement to be executed or delivered in
connection therewith, shall have been reviewed to the reasonable satisfaction of
Agent and (ii) on or before the Closing Date, without amendment to, or waiver
of, any terms or conditions of the Acquisition Agreements, other than any
amendment or waiver which is not materially adverse to the interests of Agent or
the Lenders or as to which Agent has consented in writing (such consent not to
be unreasonably withheld or delayed) and Agent shall be reasonably satisfied
with the ownership, management and capital structure of Borrower after giving
effect to the Acquisition. Borrower shall have collaterally assigned to Agent,
as security for all Obligations, all of its rights under the Acquisition
Agreements.

 

(L)         Information Memorandum. In connection with its review of the Loan
Parties and the Acquisition, Agent shall have received an Information Memorandum
from the Borrower that includes information regarding history, operations,
industry, management, and transaction risks which shall be satisfactory in all
respects to Agent. 

 

-27-

 

  

(M)         Compliance with Laws. Agent shall be reasonably satisfied that there
is not any provision of applicable law which would reasonably be expected to
prevent the consummation of the Acquisition, and that each Loan Party is in
compliance in all material respects with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act.

 

(N)         Legal Opinion. Agent shall have received the executed legal opinion
of (i) Shumaker, Loop & Kendrick LLP, (ii) Todorovich & Tetreault, (iii) Hunter
Taubman Weiss LLP and (iv) such other law firms as may be necessary, in form and
substance reasonably satisfactory to Agent which shall cover such matters
incident to the transactions contemplated by this Agreement, the Term Note, the
Acquisition Agreements, the other Transaction Documents and related agreements
as Agent may reasonably require and each Loan Party hereby authorizes and
directs each such counsel to deliver such opinions to Agent and Lenders.

 

(O)         Consents. All Consents necessary to permit the effectuation of the
transactions contemplated by this Agreement and the other Transaction Documents
shall have been obtained; and, Agent shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall reasonably deem necessary.

 

(P)         No Material Adverse Change. (i) since December 31, 2011, there shall
not have occurred any event, condition or state of facts which could reasonably
be expected to have a Material Adverse Effect and (ii) no representations made
or information supplied (including any matter relating to financial models and
underlying assumptions relating to the Projections) to Agent shall have been
proven to be inaccurate or misleading in any material respect.

 

(Q)         Licenses and Permits. Agent shall have received and reviewed to its
satisfaction a copy of all licenses and permits material to the operation of the
Loan Parties’ businesses.

 

(R)         Contract Review. Agent shall have reviewed all contracts material to
the operation of the Loan Parties’ businesses including leases, union contracts,
labor contracts, vendor supply contracts, license agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Agent.

 

(S)         Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Transaction Documents shall be
reasonably satisfactory in form and substance to Agent and its counsel.

 

3.2           Conditions to Advance of Second Tranche. The obligation of Lenders
to advance the Second Tranche is subject to satisfaction or waiver (in each
case, as determined by Agent) of all of the conditions set forth below: 

 

-28-

 

  

(A)         Request for Second Tranche. Agent shall have received from Borrower
at least ten (10) days prior written notice requesting the advance of the Second
Tranche. Together with the written notice requesting such advance, Agent shall
have received a certificate signed by the chief financial officer of Borrower
which shall include a calculation in reasonable detail demonstrating that after
giving effect to the AZ Perio Acquisition on a Pro Forma Basis, as of the end of
the period of four (4) consecutive fiscal quarters ending with the most recent
fiscal quarter for which the Borrower delivered to the Agent financial
statements pursuant to Section 5.1(B), Borrower would be in compliance with the
financial covenants set forth in Section 5.21.

 

(B)         Second Tranche Note and Other Documents. Agent shall have received
the Second Tranche Note, duly executed by the Borrower, as well as all other
agreements, notes, certificates, orders, authorizations, financing statements,
mortgages and other documents which Agent may reasonably request.

 

(C)         No Adverse Material Change. (a) Since the date of AZ Perio’s and its
Consolidated Subsidiaries’ most recent audited financial statements delivered to
Agent, there has not been any material adverse change in or affecting the
business, property, results of operations, or condition (financial or otherwise)
of AZ Perio and any such Subsidiaries, taken as a whole and (b) no information
or other matter (including any matter relating to financial models and
underlying assumptions relating to any projections delivered to Agent) affecting
AZ Perio or the AZ Perio Acquisition or the other transactions contemplated in
connection therewith is inconsistent in a material and adverse manner with any
such information or other matter previously disclosed to Agent.

 

(D)         Acquisition Documentation; Capitalization. The AZ Perio Acquisiton
shall have been consummated (i) pursuant to the AZ Perio Acquisition Agreement,
a substantially final draft of which, and a substantially final draft of each
material document, instrument and agreement to be executed or delivered in
connection therewith, shall have been reviewed to the reasonable satisfaction of
Agent and (ii) on or before the Second Tranche Closing Date, without amendment
to, or waiver of, any terms or conditions of the AZ Perio Agreement, other than
any amendment or waiver which is not materially adverse to the interests of
Agent or the Lenders or as to which Agent has consented in writing (such consent
not to be unreasonably withheld or delayed) and Agent shall be reasonably
satisfied with the ownership, management and capital structure of Borrower after
giving effect to the AZ Perio Acquisition. AZ Perio shall have become a
Guarantor and taken such other actions as set forth in clauses (vi) and (vii) of
Section 6.10. Agent shall have perfected its Lien on the assets and equity
interests of AZ Perio. Borrower shall have collaterally assigned to Agent, as
security for all Obligations, all of its rights under the AZ Perio Acquisition
Agreement.

 

(E)         Financial Statements; Other Information. Agent shall have received a
copy of (a) the audited financial statements of AZ Perio and its Consolidated
Subsidiaries for each of its three preceding fiscal years and (b) the internally
prepared consolidated financial statements of (and prepared by) AZ Perio and its
Consolidated Subsidiaries as of the last day of the fiscal month ending closest
to the date of consummation of the AZ Perio Acquisition for which such financial
statements for such month shall be available, and for the year-to-date period
then ended.

 

-29-

 

 

(F)         Legal Opinion. Agent shall have received the executed legal opinion
of Todorovich & Tetreault and such other law firms as may be necessary, in form
and substance reasonably satisfactory to Agent which shall cover such matters
incident to the transactions contemplated by the AZ Perio Acquisition Agreement
and related agreements as Agent may reasonably require and each Loan Party
hereby authorizes and directs each such counsel to deliver such opinions to
Agent and Lenders.

 

(G)         Representations and Warranties. The representations and warranties
contained herein and in the other Transaction Documents shall be true, correct
and complete in all material respects on and as of the date the AZ Perio
Acquisition is consummated, to the same extent as though made on and as of that
date; provided that if any representation or warranty expressly relates to an
earlier date, such representation or warranty shall be true and correct in all
material respect on and as of such earlier date.

 

(H)         Compliance with Laws. Agent shall be reasonably satisfied that there
is not any provision of applicable law which would reasonably be expected to
prevent the consummation of the AZ Perio Acquisition, and that each Loan Party
and AZ Perio is in compliance in all material respects with all pertinent
federal, state, local or territorial regulations, including those with respect
to the Federal Occupational Safety and Health Act, any applicable Environmental
Laws, ERISA and the Trading with the Enemy Act.

 

(I)         Consents. Agent shall be reasonably satisfied that all approvals and
consents necessary to permit the effectuation of the transactions contemplated
by the AZ Perio Acquisition Agreement have been obtained.

 

(J)         No Default. No event shall have occurred and be continuing or would
result from the consummation of the AZ Perio Acquisition that would constitute
an Event of Default or a Default.

 

(K)         Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by the Transaction Documents shall be reasonably satisfactory in
form and substance to Agent and its counsel.

 

3.3           Conditions to Funding Permitted Acquisition. Borrower may retain
and use the Unused Term Loan Proceeds to consummate Permitted Acquisitions in
accordance with Section 2.5(D), subject to satisfaction or waiver (in each case,
as determined by Agent) of all of the conditions set forth below with respect to
each Permitted Acquisition:

 

(A)         No Adverse Material Change. (a) Since the date of the Potential
Target and its Consolidated Subsidiaries’ most recent audited financial
statements delivered to Agent, there has not been any material adverse change in
or affecting the business, property, results of operations, or condition
(financial or otherwise) of the Potential Target and any of such Potential
Target’s Subsidiaries, taken as a whole and (b) no information or other matter
(including any matter relating to financial models and underlying assumptions
relating to any projections delivered to Agent) affecting the Potential Target
or the Permitted Acquisition or the other transactions contemplated in
connection therewith is inconsistent in a material and adverse manner with any
such information or other matter previously disclosed to Agent. 

 

-30-

 

 

(B)         Acquisition Documentation; Capitalization. The Permitted Acquisition
shall have been consummated (i) pursuant to the Potential Target Acquisition
Agreement, a substantially final draft of which, and a substantially final draft
of each material document, instrument and agreement to be executed or delivered
in connection therewith, shall have been reviewed to the reasonable satisfaction
of Agent and (ii) on or before the Refund Date, without amendment to, or waiver
of, any terms or conditions of the Potential Target Acquisition Agreement, other
than any amendment or waiver which is not materially adverse to the interests of
Agent or the Lenders or as to which Agent has consented in writing (such consent
not to be unreasonably withheld or delayed) and Agent shall be reasonably
satisfied with the ownership, management and capital structure of Borrower after
giving effect to the Permitted Acquisition. Borrower shall have collaterally
assigned to Agent, as security for all Obligations, all of its rights under the
Potential Target Acquisition Agreement.

 

(C)         Financial Statements; Other Information. Agent shall have received a
copy of (a) the audited financial statements of the Potential Target and its
Consolidated Subsidiaries for each of its three preceding fiscal years and (b)
the internally prepared consolidated financial statements of (and prepared by)
the Potential Target and its Consolidated Subsidiaries (i) for each of its three
preceding fiscal years and (ii) as of the last day of the fiscal month ending
closest to the date of consummation of the Permitted Acquisition for which such
financial statements for such month shall be available, and for the year-to-date
period then ended.

 

(D)         Representations and Warranties. The representations and warranties
contained herein and in the other Transaction Documents shall be true, correct
and complete in all material respects on and as of the date the Permitted
Acquisition is consummated, to the same extent as though made on and as of that
date; provided that if any representation or warranty expressly relates to an
earlier date, such representation or warranty shall be true and correct in all
material respect on and as of such earlier date.

 

(E)         Compliance with Laws. Agent shall be reasonably satisfied that there
is not any provision of applicable law which would reasonably be expected to
prevent the consummation of the Permitted Acquisition, and that each Loan Party
and Potential Target is in compliance in all material respects with all
pertinent federal, state, local or territorial regulations, including those with
respect to the Federal Occupational Safety and Health Act, any applicable
Environmental Laws, ERISA and the Trading with the Enemy Act.

 

(F)         Consents. Agent shall be reasonably satisfied that all approvals and
consents necessary to permit the effectuation of the transactions contemplated
by the Potential Target Acquisition Agreement have been obtained.

 

(G)         No Default. No event shall have occurred and be continuing or would
result from the consummation of the Permitted Acquisition that would constitute
an Event of Default or a Default.

 

(H)         Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by the Transaction Documents shall be reasonably satisfactory in
form and substance to Agent and its counsel. 

 

-31-

 

 

SECTION 4    REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.

 

To induce Agent and Lenders to enter into this Agreement, and for Lenders to
fund the Term Loan, each Loan Party represents and warrants to Agent and Lenders
that the statements set forth in this Section 4 are true, correct and complete
in all respects, unless any such statement, by its terms, is qualified by
materiality, in which case such statement shall be true, correct and complete to
the extent so qualified.  Such representations and warranties, and all other
representations and warranties made by any Loan Party herein or in the other
Loan Documents shall survive the execution and delivery of this Agreement and
the closing contemplated hereby.

 

4.1           Organization, Powers, Capitalization.

 

(A)         Organization and Powers.  Loan Parties are entities duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their incorporation or formation and qualified to do business in all states
where such qualification is required except where failure to be so qualified
could not be reasonably expected to have a Material Adverse Effect.  Loan
Parties have all requisite power and authority to own and operate their
properties, to carry on their business as now conducted and proposed to be
conducted and to enter into each Transaction Document to which each is a party,
in each case, in all material respects.

 

(B)         Capitalization.  The Capital Stock of each Loan Party is as set
forth on Schedule 4.1(B).  All Capital Stock of each Loan Party is duly
authorized and validly issued, fully paid, and non-assessable, and such shares
of Capital Stock were issued in compliance with all applicable federal, state
and local laws concerning the issuance of securities.  All Capital Stock of each
Loan Party is free and clear of all Liens other than Liens in favor of the Agent
to secure the Obligations.  No Capital Stock of any Loan Party other than as
described above is issued and outstanding.  There are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Loan Party of any
equity interests or securities except in connection with the Acquisition and the
Offering or as set forth on Schedule 4.1(B).

 

4.2           Authorization; No Conflict.  Borrower has the power and authority
to incur the Obligations, and Borrower and each Loan Party has the power and
authority to grant security interests in the Collateral in which it has rights
or any interest.  The execution, delivery and performance of the Transaction
Documents have been duly authorized by all necessary company and shareholder or
member action of each Loan Party which is a party thereto.  The execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents, do not contravene any applicable law or the organizational documents
of any Loan Party or any material agreement or order by which they or any of
their property is bound.  This Agreement and the other Transaction Documents,
including the Term Note, when executed and delivered, are the legally valid and
binding obligations of each Loan Party which is a party thereto, enforceable
against such Loan Party in accordance with their respective terms except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors rights
generally and subject to any equitable principles limiting the right to obtain
specific performance of any such obligation.

 

-32-

 

  

4.3           Financial Condition.  

 

(A)         All financial statements concerning the Loan Parties which have been
or will hereafter be furnished by any Loan Party to Agent pursuant to this
Agreement or any other Loan Document (subject to the provisions regarding
projections set forth in Section 4.28) (i) have been, or will be, prepared in
accordance with GAAP consistently applied throughout the periods involved; (ii)
do, or will present fairly, the financial condition of Loan Parties as at the
dates thereof and the results of their operations for the periods then ended;
and (iii) do, or will accurately reflect the financial condition of Loan Parties
in all material respects.  As of the Closing Date, after giving effect to all of
the transactions contemplated to occur on the Closing Date pursuant to the
Transaction Documents, all Subsidiaries of Borrower shall be Consolidated
Subsidiaries as determined in accordance with GAAP.  

 

(B)         Since December 31, 2011 there has been no event or development which
has had, or is reasonably likely to have, a Material Adverse Effect.  

 

(C)         The Pro Forma was prepared by Borrower based on the audited
consolidated balance sheet of Borrower and its Subsidiaries, dated December 31,
2011.  

 

4.4           Indebtedness and Liabilities.  Except as set forth on Schedule
4.4, as of the Closing Date, no Loan Party has any (a) Indebtedness except as
reflected on the Pro Forma and the most recent financial statements delivered to
Agent; or (b) Liabilities other than as reflected on the Pro Forma, the most
recent financial statements or other written information delivered to Agent on
or before the Closing Date.

 

4.5           Account Warranties.  Each Account arising from the sale of
Inventory or from services rendered (a)  is a valid, bona fide account,
representing an undisputed indebtedness incurred by the named account debtor for
goods actually sold and delivered or for services completely rendered,
substantially in accordance with any purchase order, contract or other document
relating thereto; (b) to Borrower’s knowledge, is not subject to any defenses,
setoffs, offsets or counterclaims, genuine or otherwise; (c)  does not represent
a sale to an Affiliate (except in accordance with Section 6.6) or a consignment,
sale or return, or a bill and hold transaction; (d) is not subject to any
agreement permitting any deduction or discount; (e) is lawfully owned by
Borrower or a Subsidiary of Borrower and is freely assignable by such Person to
Agent; and (f) is free of all Liens other than Permitted Encumbrances and is due
and payable in accordance with its terms. There is no Account which, when
considered as a whole with all other Accounts on which the same account debtor
is obligated, is subject to any pending or, to the knowledge of Loan Parties,
threatened proceedings or actions by or against such account debtor that could
reasonably be expected to have a material adverse effect on the value or
collectability of all such Accounts, taken as a whole, to the extent the
aggregate face amount of all such Accounts equals or exceeds $100,000.

 

-33-

 

 

4.6           Names.  Schedule 4.6 sets forth all names, trade names, fictitious
names and business names under which each Loan Party currently conduct business
or have at any time during the past five (5) years conducted business.

 

4.7           Locations; FEIN.  Schedule 4.7 sets forth the jurisdiction of
organization of each Loan Party, location of each Loan Party’s chief executive
office, principal place of business, the location of each Loan Party’s books and
records, the location of all other offices of such Loan Party and all Collateral
locations, and such locations are the sole locations of the Loan Parties for
their businesses and the Collateral.  Each Loan Party’s federal employer
identification number and entity identification number in its state of
incorporation or formation (as applicable) is set forth on Schedule 4.7.

 

4.8           Title to Properties; Liens.  Each Loan Party has good, sufficient
and legal title to all of its respective properties and assets, other than any
property which, either on a stand alone basis or collectively with all other
such property, has a de minimus value.  Except for Permitted Encumbrances, all
such properties and assets are free and clear of Liens.  None of the Loan
Parties has breached any leases of real property under which such Loan Party is
lessee or lessor or has knowledge of any breach thereof by any other party
thereto, in each case, which breach could reasonably be expected to have a
Material Adverse Effect.  All Liens of Agent for the benefit of Lenders in the
Collateral are duly perfected first priority Liens subject only to the Permitted
Encumbrances.

 

4.9           Litigation; Adverse Facts.  Except as set forth on Schedule 4.9,
there are no judgments outstanding against any Loan Party or affecting any
property of any Loan Party nor is there any action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration now pending or,
to the knowledge of Loan Parties, threatened against or affecting any Loan Party
or any property of any Loan Party which could reasonably be expected to have a
Material Adverse Effect.  None of the Loan Parties has received any opinion or
memorandum or legal advice from legal counsel to the effect that it is exposed
to any liability which could reasonably be expected to have a Material Adverse
Effect.

 

4.10         Payment of Taxes.  Except as set forth on Schedule 4.10, all
material tax returns and reports of each Loan Party required to be filed by it
have been timely filed, and all Taxes upon such Loan Party and upon its
properties, assets, income and franchises which are shown on such returns as due
and payable, have been paid when due and payable.  As of the Closing Date, none
of the income tax returns of any Loan Party is under audit.  No tax liens have
been filed or are being asserted with respect to any such taxes.  The charges,
accruals and reserves on the books of each Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

 

4.11         Performance of Agreements.  No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any contractual obligation of such Loan Party, including
those contained in any Transaction Document to which such Loan Party is a party,
and no condition exists that, with the giving of notice or the lapse of time or
both, would constitute such a default, which in any case could reasonably be
expected to have a Material Adverse Effect. 

 

-34-

 

  

4.12         Employee Benefit Plans.  Each Loan Party is in compliance in all
material respects with all applicable provisions of ERISA, the IRC and all other
applicable laws and the regulations and interpretations thereof with respect to
all Employee Benefit Plans.  No liability which could reasonably be expected to
have a Material Adverse Effect has been incurred and remains unsatisfied for any
funding obligation, taxes or penalties with respect to any Employee Benefit
Plan.  All Foreign Subsidiaries are in compliance in all material respects with
all applicable provisions of all laws, and all regulations and interpretations
thereof, of all applicable foreign government(s) (whether of any foreign
national government or any agency or instrumentality of or province, county,
district, department, subdivision or local unit of any such foreign national
government) regarding employee pension plans or employee benefit and welfare
plans with respect to each employee pension plan or employee benefit and/or
welfare plans maintained by such Foreign Subsidiary, and no liability which
could reasonably be expected to have a Material Adverse Effect has been incurred
and remains unsatisfied for any funding obligation, taxes or penalties with
respect to any such employee pension plan or employee benefit and/or welfare
plans maintained by such Foreign Subsidiary.

 

4.13         Intellectual Property.  Each Loan Party owns, is licensed to use,
or otherwise has the right to use, all material Intellectual Property used in or
necessary for the conduct of its businesses as currently conducted without
conflict with any rights of others, and all such material Intellectual Property
that is filed or registered with a governmental authority and owned by any Loan
Party is identified on Schedule 4.13.  Except as disclosed on Schedule 4.13 none
of Loan Parties pays or owes any royalty or any other compensation to any Person
with respect to any Loan Party’s use of any Intellectual Property of a third
party (excluding any generally commercially available off-the-shelf software
licensed on non-negotiated terms with a cost of no more than $50,000 per
title).  

 

4.14         Broker’s Fees.  Except as set forth on Schedule 4.14, no broker’s
or finder’s fee or commissions or investment banking fees will be payable by
reason of any action of Loan Parties with respect to any of the transactions
contemplated by the Transaction Documents.

 

4.15         Environmental Compliance.  Except as set forth on Schedule 4.15,
each Loan Party has been, and is currently, in compliance with all applicable
Environmental Laws, including obtaining and maintaining in effect all material
permits, licenses or other authorizations required by applicable Environmental
Laws, except to the extent the failure to so comply or to so maintain such would
not reasonably be expected to have a Material Adverse Effect.  Except as set
forth on Schedule 4.15, there are no claims, liabilities, investigations,
litigation, administrative proceedings, judgments or orders relating to any
Hazardous Materials asserted or, to the knowledge of each Loan Party, threatened
against such Loan Party or relating to any real property currently or formerly
owned, leased or operated by such Loan Party which could reasonably be expected
to have a Material Adverse Effect, and none of the Loan Parties has any
knowledge of any release  or threatened release of hazardous substances at any
real property currently or formerly owned, leased or operated by any Loan Party
for which any Loan Party is legally responsible to remediate under applicable
laws or which could reasonably be expected to have a Material Adverse Effect.

 

-35-

 

  

4.16         Solvency.  After giving effect to the transactions contemplated by
the Transaction Documents, and, as of, from and after the date of this
Agreement, the Loan Parties taken as a whole (a) own and will own assets the
fair saleable value of which are (i) greater than the total amount of their
liabilities (including contingent liabilities) and (ii) greater than the amount
that will be required to pay the probable liabilities of the Loan Parties taken
as a whole as they mature; (b) have capital that is not unreasonably small in
relation to their businesses as presently conducted or any contemplated or
undertaken transaction; and (c) do not intend to incur and do not believe that
they will incur debts beyond their ability to pay as they become due.

 

4.17         Disclosure.  Subject to the provisions regarding projections set
forth in Section 4.28, no representation or warranty of any Loan Party contained
in this Agreement, the other Transaction Documents, the financial statements, or
any other document, certificate or written statement furnished to Agent by or on
behalf of such Loan Party for use in connection with the Transaction Documents
contains any untrue statement of a material fact or omitted, omits or will omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.  There is no material fact known to any Loan Party that has had or
could reasonably be expected to have a Material Adverse Effect and that has not
been fully disclosed herein or in such other documents, certificates and
statements furnished to Agent for use in connection with the transactions
contemplated by the Transaction Documents.

 

4.18         Insurance.  Each Loan Party shall maintain all risk property
coverage with a limit equal to the full replacement cost, without co-insurance
and with a deductible no greater than $10,000 and insurance policies for public
liability, worker’s compensation, larceny, embezzlement or other criminal
misappropriation for their businesses and properties, of types and in amounts
customarily maintained by comparable businesses; and, as of the Closing Date, no
notice of cancellation has been received or, to the knowledge of any Loan Party,
threatened with respect to such policies.  Each Loan Party is in compliance in
all material respects with all conditions contained in such policies.

 

4.19         Compliance with Laws.  Except as set forth on Schedule 4.19, each
Loan Party is in compliance with any law, ordinance, rule, regulation, order,
policy, or other requirement of any domestic or foreign government or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or the ownership of its properties, including, without limitation, any
violation relating to any use, release, storage, transport or disposal of any
Hazardous Material, except to the extent the failure to be in compliance
therewith would not subject any Loan Party or any of its respective officers to
criminal liability or have a Material Adverse Effect.

 

4.20         Bank Accounts.  Schedule 4.20 sets forth the account numbers and
locations of all bank accounts of the Loan Parties.

 

4.21         Subsidiaries.  Except as set forth on Schedule 4.21, no Loan Party
has any Subsidiaries.

 

-36-

 

  

4.22         Employee Matters.  Except as set forth on Schedule 4.22, (a) no
employees of any Loan Party are subject to any collective bargaining agreement,
management agreement or consulting agreement, (b) no petition for certification
or union election is pending with respect to the employees of any Loan Party and
no union or collective bargaining unit has sought such certification or
recognition with respect to the employees of such Loan Party and (c) there are
no strikes, slowdowns, work stoppages or controversies pending or threatened
between any Loan Party and its respective employees, other than employee
grievances arising in the ordinary course of business which could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  Except as set forth on Schedule 4.22, no Loan Party is subject to any
employment contract.

 

4.23         Governmental Regulation.  No Loan Party is, and, after giving
effect to the borrowing of the Term Loan, will not be, subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or to any
foreign, federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

 

4.24         Receivables and Payables.  The amount of the receivables and
payables of each Loan Party, as of the Closing Date, is set forth in detail on
Schedule 4.24, all of which are respectively collectible and payable in the
ordinary course of business in accordance with the usual terms and conditions of
such Loan Party’s businesses, except for uncollectible receivables arising in
the ordinary course of business.  No Loan Party has any knowledge of any fact or
circumstance not already disclosed to Agent in writing which would be reasonably
likely to impair the validity or collectability of any Account.

 

4.25         Trade Relations.  Except as set forth on Schedule 4.25, as of the
Closing Date there exists no actual or threatened termination or cancellation of
material adverse modification or change in, the business relationship of any
Loan Party with any customer or supplier or group of customers or suppliers,
either individually or in the aggregate, material to their respective
operations.

 

4.26         Absence of Defaults.  Except as set forth on Schedule 4.26, as of
the Closing Date, no Loan Party is in default under its certificate of
formation, or articles of incorporation, by-laws or operating agreement, or
similar entity governance documents.  No event has occurred which has not been
remedied (to the extent expressly permitted hereunder) or waived in writing by
Agent, which constitutes a Default or an Event of Default, or which constitutes,
or which with the passage of time or giving of notice or both would constitute,
a default or event of default by any Loan Party under any material agreement or
judgment, decree or order to which such Loan Party is a party or by which its
properties may be bound or which would require it to make any payment under any
of the foregoing prior to the scheduled maturity date therefor.

 

4.27         Loans to Shareholders, Directors, Officers or Affiliates.  Except
as set forth on Schedule 4.27, no Loan Party has made any loans or advances to
or for the benefit of any shareholder, director, officer or Affiliate of such
Loan Party.

 

4.28         Projections.  The projections attached hereto as Schedule 4.28
(“Projections”) (a) fairly represent Borrower’s and its Subsidiaries’ financial
projections for the period covered thereby, and (b) were prepared in a manner
consistent with GAAP.  The Projections and pro forma financial information
contained in the Projections are based upon good faith estimates and assumptions
believed by Borrower to be reasonable at the time made, it being recognized by
Agent and Lenders that projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from the projected results, and such differences may be
material.

 

 

 

-37-

 

 

4.29         Surety Obligations.  None of the Loan Parties is obligated as
surety or indemnitor under any bond or other contract that assumes payment or
performance of any obligation of any Person, except as permitted hereunder.

 

4.30         Commercial Tort Claims and Letter of Credit Rights.  Except as set
forth in, Schedule 4.30, no Loan Party holds interest in any commercial tort
claims and is not the beneficiary of any letter of credit.

 

4.31         Offering.  Borrower intends to use commercially reasonable efforts
to commence within ninety (90) days after the Closing Date the process of either
(i) preparing an S-1 Registration Statement for filing with the Securities
Exchange Commission for an underwritten public offering or (ii) commencing
negotiations to complete a PIPE or other equity financing transaction.

 

SECTION 5    AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that until payment and performance in full
of all Obligations (other than unasserted claims for indemnification or expense
reimbursement), unless such Loan Party has received the prior written consent of
Agent, such Loan Party shall perform all covenants in this Section 5 applicable
to such Loan Party.

 

5.1           Financial Statements and Other Reports.  Borrower and its
Subsidiaries shall maintain a system of accounting and keep such books, records
and accounts (which shall be true and complete in all material respects), as may
be required or as may be necessary to permit the performance of an annual audit
and the preparation of financial statements in accordance with GAAP,
consistently applied.  Borrower will deliver to Agent the financial statements
and other reports described below until payment and performance in full of all
Obligations (other than unasserted claims for indemnification or expense
reimbursement).

 

(A)         Monthly Financials.  As soon as available and in any event within
thirty (30) days after the end of each month, including, without limitation,
each March, June, September and December, Borrower shall deliver the
consolidated and consolidating balance sheet of Borrower and its Subsidiaries as
at the end of such month and the related consolidated and consolidating
statements of income, shareholder’s or member’s (as applicable) equity and cash
flow for such month and for the period from the beginning of the then current
Fiscal Year to the end of such month.  

 

(B)         Quarterly Financials.  In addition to the monthly financial
statements referred to in Section 5.1(A), as soon as available and in any event
within forty-five (45) days after the end of each of the first three quarters of
each Fiscal Year, Borrower shall deliver the consolidated and consolidating
balance sheet of Borrower and its Subsidiaries as at the end of such period and
the related consolidated and consolidating statements of income, shareholder’s
or member’s (as applicable), equity and cash flow for such quarter of such
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such quarter of such Fiscal Year.

 

 

 

-38-

 

  

(C)         Year-End Financials.  In addition to the monthly and quarterly
financial statements referred to in Sections 5.1(A) and 5.1(B), as soon as
available and in any event within ninety (90) days after the end of each Fiscal
Year, Borrower shall deliver to Agent: (1) the audited consolidated and
consolidating balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, shareholder’s or member’s (as applicable) equity and cash flow for such
Fiscal Year; and (2) a report with respect to the financial statements from
Salberg & Company, P.A. or another firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, which
report shall be unqualified as to going concern and scope of audit of Borrower
and its Subsidiaries and shall state that (a) such financial statements present
fairly the financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of its operations and cash flow for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
and (b) the examination by such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards.

 

(D)         Accountants’ Certification and Reports.  Promptly after receipt
thereof, Borrower will deliver (i) copies of all reports submitted to Borrower
by its independent public accountants in connection with each annual, interim or
special audit or review of the financial statements or financial controls of
Borrower or any of its Subsidiaries made by such accountants, including the
comment letter submitted by such accountants to management or any member or
committee of the Borrower or any of its Subsidiaries in connection with their
annual, interim or special audit or review, and (ii) if such accounting firm is
not restricted from providing such a certificate by its policies, a certificate
of the independent public accountants who performed such annual, interim or
special audits or review, to the effect that, in making the examination
necessary for the audits or review, they have obtained no knowledge of any
condition or event which constitutes a Default or Event of Default, or if such
accountants shall have obtained knowledge of any such condition or event,
specifying in such certificate each such condition or event of which they have
knowledge and the nature and status thereof.

 

(E)         Management Report.  Together with each delivery of financial
statements pursuant to subdivisions (A), (B) and (C) of this Section 5.1,
Borrower shall deliver a management report: (1) describing the operations and
financial condition of Borrower and its Subsidiaries for the relevant period
then ended and the portion of the current Fiscal Year then elapsed (or for the
Fiscal Year then ended in the case of year-end financials); (2) setting forth in
comparative form (x) the corresponding figures for such relevant period and
year-to-date periods as set forth in the Projections (or, if applicable, the
yearly projections delivered to Agent under Section 5.1(F) below) and (y) the
corresponding figures for the comparable period and year-to-date period in the
previous Fiscal Year, in each case setting forth the variances between the
figures for the relevant period then ended and the portion of the current Fiscal
Year and the corresponding figures from the Projections or projections and prior
Fiscal Year; and (3) with respect only to the financial statements to be
delivered pursuant to subdivisions (B) and (C) of this Section 5.1, setting
forth a schedule showing the calculation of the financial covenants specified in
Section 5.21.  In addition, together with each delivery of financial statements,
Borrower shall deliver to Agent a certificate, which shall be satisfactory in
form and substance to Agent, of a chief financial officer, director of finance,
chief executive officer or president of Borrower to the effect that (i) such
information is accurate and complete in all material aspects or, in the case of
financial statements, fairly presents the results of operations and financial
condition of Borrower and its Subsidiaries, on a Consolidated basis, as at the
dates and for the periods indicated (subject to, in the case of financial
statements delivered pursuant to Section 5.1(A) and (B), the absence of
footnotes and customary year-end adjustments), (ii) as of the date of such
certification, there does not exist any Default or Event of Default or, if an
Event of Default or Default existed, describing the nature and period of
existence thereof and the action which Borrower and its Subsidiaries propose to
take or have taken with respect thereto, and (iii) the representations and
warranties contained in this Agreement and in the other Loan Documents remain in
full force and effect and are true and accurate in all respects as of the date
of delivery of the management report, except (x) to the extent such
representations and warranties relate solely and expressly to an earlier date,
and (y) for revisions or updates to any Schedule(s) approved by Agent pursuant
to Section 5.16. 

 

-39-

 

 

(F)         Projections.  At least thirty (30) days before the beginning of each
Fiscal Year, Borrower shall deliver to Agent the projected consolidated and
consolidating balance sheets and income and cash flow statements of Borrower and
its Subsidiaries for each month of such Fiscal Year, each in reasonable detail,
reporting Borrower’s good faith projections and certified by Borrower’s chief
financial officer as being the most accurate projections available and identical
to the projections used by Borrower and its Subsidiaries for internal planning
purposes, together with a statement of underlying assumptions and such
supporting schedules and information as Agent may reasonably require.

 

(G)         Lender Meetings.  Within 120 days after the end of each Fiscal Year,
at the request of Agent, Borrower shall hold a meeting with Agent (at a mutually
agreeable location, venue and time or, at the option of the Agent, by conference
call, the costs of such venue or call, but not any travel, lodging or meal
expenses incurred by Agent, to be paid by Borrower) to review the financial
results of the previous Fiscal Year and the financial condition of Borrower and
its Subsidiaries and the projections for the current Fiscal Year.

 

(H)         Tax Returns.  Within twenty (20) days after filing thereof, Borrower
shall deliver to Agent a copy of the annual federal (and, if requested by Agent,
state or other) tax return (and any amended return) of Borrower and its
Subsidiaries, certified by the chief financial officer or chief executive
officer of Borrower to be accurate and complete in all material respects.

 

(I)         Government Notices.  Borrower shall deliver to Agent promptly after
receipt copies of all notices, requests, subpoenas, inquiries or other writings
received from any governmental agency concerning the violation or alleged
violation of any Environmental Laws, the storage, use or disposal of any
Hazardous Material, the violation or alleged violation of the Fair Labor
Standards Act or Borrower’s or its Subsidiaries’ payment or non-payment of any
taxes including any tax audit, in each case, to the extent such violation,
alleged violation, payment or non-payment could reasonably be expected to have a
Material Adverse Effect.

 

(J)         Events of Default, etc.  Within five (5) Business Days following the
day any officer of Borrower obtains knowledge of any of the following events or
conditions, Borrower shall deliver a certificate signed by Borrower’s chief
executive officer or president specifying the nature and period of existence of
such condition or event and what action the applicable Loan Party has taken, is
taking, and propose to take, with respect thereto: (1) any condition or event
that constitutes an Event of Default or Default; (2) any notice of material
default that any Person has given to any Loan Party or any other action taken
with respect to a claimed material default under any contractual or other
obligation; (3) any matter which has had or could reasonably be expected to have
a Material Adverse Effect; (4) the resignation or termination of Lief Andersen,
Alan Shoopak, Dennis Buchman or Steven Reitan; or (5) any matter which could
reasonably be considered to be a Material Company Event.

 

-40-

 

  

(K)         Trade Names.  Borrower shall give Agent prompt written notice (but
in any event no later than twenty (20) days prior to such event) of any change
of name or of any new trade name or fictitious business name of any Loan
Party.  Each Loan Party’s use of any trade name or fictitious business name
shall be in compliance with all laws regarding the use of such names.

 

(L)         Locations.  Borrower shall give Agent prompt written notice (but in
any event no later than twenty (20) days prior to such event) of any change in
any Loan Party’s principal place of business or any change in the location of
their respective books and records or the Collateral or of any new location for
their respective books and records or the Collateral.

 

(M)         Bank Accounts.  Borrower shall give Agent prompt notice of any new
bank accounts any Loan Party intends to establish prior to its opening same, and
if required by Agent, such Loan Party shall cause such bank accounts to be
subject to a control agreement in favor of Agent for the benefit of Lenders.

 

(N)         Certified Public Accountants.  Within three (3) Business Days of the
resignation or termination of Borrower’s current certified public accountants,
or any certified public accountants hereafter engaged by Borrower with Agent’s
prior written consent, Borrower shall notify Agent in writing of such occurrence
and the reason(s) therefor.

 

(O)         Litigation.  Within three (3) Business Days after any officer of any
Loan Party obtains knowledge of (1) the institution of any action, suit,
proceeding, governmental investigation or arbitration against or affecting any
Loan Party or any property of any Loan Party not previously disclosed by
Borrower to Agent in writing or (2) any material development in any action,
suit, proceeding, governmental investigation or arbitration at any time pending
against or affecting any Loan Party or any property of any Loan Party which, in
the case of the preceding clauses (1) or (2), could reasonably be expected to
have a Material Adverse Effect, such Loan Party shall promptly give written
notice thereof to Agent and provide such other information as may be reasonably
available such Loan Party to enable Agent and its counsel to evaluate such
matter.

 

(P)         Other Information.  With reasonable promptness, each Loan Party
shall deliver such other information and data with respect to such Loan Party or
the Collateral as Agent may reasonably request from time to time.

 

5.2           Access to Accountants.  Each Loan Party authorizes Agent to
discuss the financial condition and financial statements of such Loan Party with
Borrower’s certified public accountants upon reasonable notice to Borrower of
Agent’s intention to do so, and irrevocably authorizes and directs such
accountants to respond to all of Agent’s inquiries and furnish Agent with all
such documentation as Agent may reasonably request.  Each Loan Party, on behalf
of itself, and each of its respective Subsidiaries, releases such accountants
from any liability for furnishing the information and documents required by
Agent.  On the Closing Date, each Loan Party shall deliver to Agent a written
and irrevocable letter addressed to such accountants directing them to comply
with the provisions of this Section 5.2.

 

-41-

 

 

5.3           Inspection.  Each Loan Party shall, at Borrower’s cost and
expense, permit Agent and any authorized representatives designated by Agent to
visit and inspect any of the properties of such Loan Party, including its
financial and accounting records, and in conjunction with such inspection, to
make copies and take extracts therefrom, and to discuss its affairs, finances
and business with its officers and independent public accountants, and to
conduct environmental site assessments and environmental compliance audits, at
such reasonable times during normal business hours and as often as may be
reasonably requested, provided that so long as no Event of Default has occurred
and is continuing, Borrower shall not be obligated to pay the costs and expenses
of more than one (1) such inspection in any consecutive period of 365 days
commencing on the Closing Date.

 

5.4           Collateral Records.  Each Loan Party shall keep full and accurate
books and records relating to the Collateral and, promptly after being requested
by Agent, shall mark such books and records to indicate the security interests
of Agent for the benefit of Lenders in the Collateral.

 

5.5           Account Covenants; Verification.  Each Loan Party shall, at its
own expense use its best efforts to assure prompt payment of all amounts due or
to become due under the Accounts.  No discounts, credits or allowances (other
than normal prompt payment discounts and customer promotional arrangements
discounts) shall be issued, granted or allowed by any Loan Party to customers
and no returns shall be accepted, in each case in any Fiscal Year, if the
aggregate amount (or value, in the case of any return) of all such discounts,
credits, allowances and returns exceeds the sum of $200,000 in such Fiscal Year,
without Agent’s prior written consent (not to be unreasonably withheld).  
Borrower shall promptly notify Agent in the event that a customer alleges any
material dispute or claim with respect to an Account or Accounts in excess of
$100,000 in the aggregate or of any other circumstances known to Borrower that
may impair, in any material respect, the validity or collectability of the
Accounts so as to cause a Material Adverse Effect.  After the occurrence and
during the continuance of an Event of Default, Agent shall have the right to
verify the validity, amount or any other matter relating to an Account, by mail,
telephone or in person.  After the occurrence and during the continuance of an
Event of Default, no Loan Party shall, without the prior consent of Agent,
adjust, settle or compromise the amount or payment of any Account, or release
wholly or partly any customer or obligor thereof, or allow any credit or
discount thereon.  

 

5.6           Endorsement.  Each Loan Party hereby constitutes and appoints
Agent and all Persons designated by Agent for that purpose as such Loan Party’s
true and lawful attorney-in-fact, with power to endorse such Loan Party’s name
to any check or other instrument and all proceeds of Collateral that come into
Agent’s possession or under Agent’s control, provided that such possession shall
not be exercised except upon the occurrence of and during the continuance of an
Event of Default.  Both the appointment of Agent as each Loan Party’s attorney
and Agent’s rights and powers are coupled with an interest and are irrevocable
until payment in full and complete performance of all of the Obligations (other
than unasserted claims for indemnification or expense reimbursement).  

 

-42-

 

  

5.7           Corporate Existence.  Each Loan Party shall at all times preserve
and keep in full force and effect its limited liability company or corporate (as
applicable) existence and all rights and franchises material to their respective
businesses.  Each Loan Party shall notify Agent within one (1) Business Day of
any change in its ownership (excluding, with respect to Borrower, any change in
ownership that does not constitute a Change of Control) or corporate structure.

 

5.8           Payment of Taxes.  Each Loan Party shall pay all Taxes imposed
upon its or any of its properties or assets or with respect to any of its
franchises, businesses, income or property before any penalty accrues thereon
provided that no such tax need be paid if such Loan Party, or Borrower on its
behalf, is contesting the same in good faith by appropriate proceedings promptly
instituted and diligently conducted and if appropriate reserves have been
established as required by GAAP or as required by the IRC.

 

5.9           Maintenance of Properties; Insurance.  Each Loan Party shall
maintain or cause to be maintained in good repair, working order and condition,
normal wear and tear excepted, all properties used in its business.  Each Loan
Party shall make or cause to be made all appropriate repairs, renewals and
replacements thereof, and shall protect and preserve all material registered or
registrable Intellectual Property (now or hereafter existing).  Borrower shall
maintain or cause to be maintained, with financially sound and reputable
insurers (rated A or better by Best Rating Guide) business interruption, public
liability, worker’s compensation, and property damage, larceny, embezzlement, or
other criminal misappropriation insurance with respect to the businesses and
properties of all Loan Parties against loss or damage of the kinds customarily
carried or maintained by corporations of established reputation engaged in
similar businesses and in amounts reasonably acceptable to Agent.  Borrower
shall cause Agent to be named as “lender’s loss payee” on all certificates
evidencing insurance relating to any Collateral and shall cause (x) separate
loss payable endorsements in favor of Agent with respect to such insurance to be
issued, and (y) Agent to be named as “additional insured”, as its interests may
appear, under all liability policies, in each case pursuant to appropriate
endorsements in form and substance reasonably satisfactory to Agent.  Borrower
shall apply any proceeds received from any policies of insurance relating to any
Collateral to the Obligations, except to the extent otherwise provided in
section 2.5(F).  An updated certificate of insurance evidencing the
effectiveness of each type of insurance required to be maintained by Borrower
pursuant to this Section 5.9 shall be delivered to Agent on each yearly
anniversary of the Closing Date, and upon Agent’s reasonable request, a copy of
each applicable insurance policy shall be delivered to Agent.

 

5.10         Compliance with Laws.  Except to the extent provided in
Schedule 4.19, each Loan Party shall comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority as
now in effect and which may be imposed in the future in all jurisdictions in
which such Loan Party is now doing business or may hereafter be doing business,
except to the extent that noncompliance with such laws, rules, regulations and
orders could not reasonably be expected to have a Material Adverse Effect.

 

-43-

 

  

5.11         Further Assurances.  Each Loan Party shall, from time to time,
execute such guaranties, financing or continuation statements, security
agreements, reports and other documents or deliver to Agent such instruments,
certificates of title or other documents as Agent at any time may reasonably
request to evidence, perfect or otherwise implement the guaranties and security
for repayment of the Obligations provided for in the Loan Documents.  

 

5.12         Collateral Locations.  Each Loan Party shall keep the Collateral
owned by it (other than in-transit Collateral, including Inventory, Equipment
and supplies and materials or Collateral that is otherwise moved in the ordinary
course of business, and Equipment stored on-site at a customer location in the
ordinary course of business) at the locations specified on Schedule 4.7;
provided, however, that Borrower may amend Schedule 4.7 so long as such
amendment occurs by written notice to Agent not less than thirty (30) days prior
to the date on which such Collateral is moved.  With respect to any new location
(which shall be within the continental United States), the applicable Loan Party
shall execute such documents and take such actions as Agent reasonably deems
necessary to perfect and protect the security interests of Agent for the benefit
of Lenders in the Collateral prior to the transfer or removal of any Collateral
to such new location.

 

5.13         Bailees.  In the event that the fair market value of any Collateral
at any time in the possession or control of any warehouseman, bailee or any Loan
Party’s agents or processors exceeds $50,000 at any single location or $100,000
in the aggregate, such Loan Party, shall, upon the request of Agent, notify such
warehouseman, bailee, agent or processor of the security interests in favor of
Agent for the benefit of Lenders created hereby, shall instruct such Person to
hold all such Collateral for Agent’s account subject to Agent’s instructions and
shall cause such Person to execute an access and waiver agreement reasonably
acceptable to Agent.

 

5.14         Use of Proceeds and Margin Security.  Borrower shall use the
proceeds of the Term Loan for proper business purposes (as described in Section
2.2) consistent with all applicable laws, statutes, rules and regulations.  No
portion of the proceeds of the Term Loan shall be used by any Loan Party for the
purpose of purchasing or carrying of margin stock within the meaning of
Regulation U, or in any manner that might cause the borrowing or the application
of such proceeds to violate Regulation T or Regulation X or any other regulation
of the Board of Governors of the Federal Reserve System, or to violate the
Exchange Act.

 

5.15         Observer and Other Rights.  Borrower shall hold regularly scheduled
meetings of its directors or managers, as applicable, at least quarterly, and
Agent shall have the right from time to time (i) to designate a representative
to attend and serve as an observer at such meetings and who shall have the right
to receive twenty-eight (28) days prior notice of any quarterly meeting
(specifying the matters to be discussed or acted upon) of the directors or
managers, as applicable, of Borrower, and attend any meetings of the directors
or managers, as applicable, and (ii) to receive on a timely basis and
simultaneously with receipt thereof by directors, managers or committee members,
as applicable, copies of all written information provided to the directors,
managers or committee members, as applicable, of such Loan Party.

 

-44-

 

  

5.16         Revisions or Updates to Schedules.  Should any of the information
or disclosures provided on any of the Schedules originally attached hereto
become outdated or incorrect in any material respect, Borrower shall deliver to
Agent within thirty (30) days after the end of the month in which such change
occurs, along with the Officer’s Certificate required under Section 5.1(E), such
revisions or updates to such Schedule(s) as may be necessary or appropriate to
update or correct such Schedule(s); provided that no such revisions or updates
to any Schedule(s) shall be deemed to have amended, modified or superseded such
Schedule(s) as originally attached hereto, or to have cured any breach of
warranty, representation or covenant resulting from the inaccuracy or
incompleteness of any such Schedule(s), unless and until Agent shall have
accepted in writing such revisions or updates to such Schedule(s).  

 

5.17         [Reserved].

 

5.18         Accuracy of Information.  All written information, reports,
statements and other papers and data furnished to Agent, whether pursuant to
this Section 5 or any other provision of this Agreement or of any other
Transaction Document, shall be, at the time the same is so furnished, complete
and correct in all material respects (subject to the provisions regarding
projections set forth in Section 4.28) to the extent necessary to give Agent
true and accurate knowledge of the subject matter thereof.

 

5.19         Landlord and Storage Agreements.  Borrower shall deliver to Agent
copies of all existing agreements, and promptly after execution thereof, provide
the Agent with copies of all future material agreements, between any Loan Party
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any Collateral may be kept or that otherwise may
possess, control or handle any Collateral.

 

5.20         Commercial Tort Claims and Letter of Credit Rights.  If any Loan
Party at any time holds or acquires any interest in any commercial tort claim or
becomes a beneficiary under any letter of credit, such Loan Party shall promptly
notify Agent in writing thereof and shall be deemed to have granted to Agent for
the benefit of Lenders a security interest and lien in and to such commercial
tort claim or letter of credit, as the case may be, and the proceeds
thereof.  Without prejudice to the generality of the foregoing, such Loan Party
shall execute such further documents or do such further acts as Agent may
require to grant to Agent for the benefit of Lenders valid and perfected
priority security interests in such commercial tort claims or letter(s) of
credit, as the case may be, including, but not limited, to: (i) furnishing to
Agent all the details of the nature of the commercial tort claim, the name(s) of
the defendant(s), the court, if any, in which the claim has been brought and the
index number, if any, and (ii) using commercially reasonable efforts to cause
the issuers of the letter(s) of credit to consent to the assignment of the
proceeds of such letter(s) of credit to the Agent for the benefit of Lenders or
to cause the issuer of such letter(s) of credit to name the Agent for the
benefit of Lenders as the transferee beneficiary of such letter of credit.

 

5.21         Financial Covenants.  Borrower on a consolidated basis with its
Subsidiaries shall maintain or keep in full force and effect all of the
financial covenants set forth below.  The calculation and determination of each
such financial covenant, and all accounting terms contained therein, shall be so
calculated and construed in accordance with GAAP, applied on a consistent basis
with the audited financial statements of Borrower and its Subsidiaries for the
fiscal year ended on December 31, 2011:

 

(A)         Minimum Liquidity.  Liquidity shall not be less than the amount set
forth below, to be maintained at all times during and at the end of each period
specified below:

 

-45-

 

  

Periods  Liquidity  Closing Date through June 30, 2013  $1,000,000  July 1, 2013
through September 30, 2013  $1,500,000  October 1, 2013 through December 31,
2013  $1,750,000  January 1, 2014 through March 31, 2014  $2,000,000  April 1,
2014 through June 30, 2014  $2,250,000  July 1, 2014 through September 30, 2014 
$2,500,000  October 1, 2014 through December 31, 2014  $2,750,000  January 1,
2015 and at all times thereafter  $3,000,000 

 

(B)         Capital Expenditures.  Capital Expenditures (whether or not
financed) shall not exceed the amounts specified below for the periods specified
below:

 

Periods  Capital Expenditures  Fiscal Year ending on December 31, 2013 
$2,000,000  Fiscal Year ending on December 31, 2014  $1,500,000  Fiscal Year
ending on December 31, 2015 and each succeeding Fiscal Year thereafter 
$1,250,000 

  

(C)         Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio shall
be not less than the levels specified below as of the end of each fiscal quarter
indicated below, in each case for the trailing period of four (4) consecutive
fiscal quarters then ended, provided that, for purposes of calculating
compliance with this covenant, with respect to Debt Payments for the fiscal
quarter ending on June 30, 2013, the two fiscal quarters ending on September 30,
2013 and the three fiscal quarters ending on December 31, 2013 such Debt
Payments shall be annualized by multiplying such Debt Payments by a factor of 4,
2 and 1.33, respectively:

 

Period Ending On  

Fixed Charge Coverage

Ratio

June 30, 2013   1.10 to 1.00 September 30, 2013   1.10 to 1.00 December 31, 2013
  1.10 to 1.00 March 31, 2014   1.10 to 1.00 June 30, 2014 and the last day of
each succeeding fiscal quarter thereafter   1.20 to 1.00

 

(D)         Total Debt Leverage Ratio.  The Total Debt Leverage Ratio shall not
be greater than the levels specified below as of the end of, and for, each
period indicated below, with Adjusted EBITDA and rent expenses measured for the
trailing period of four (4) consecutive fiscal quarters then ended: 

 

-46-

 

  

Period Ending On  

Total Debt

Leverage Ratio

June 30, 2013   5.25 to 1.00 September 30, 2013   5.00 to 1.00 December 31, 2013
  4.75 to 1.00 March 31, 2014   4.75 to 1.00 June 30, 2014   4.50 to 1.00
September 30, 2014   4.50 to 1.00 December 31, 2014   4.50 to 1.00 March 31,
2015   4.25 to 1.00 June 30, 2015   4.00 to 1.00 September 30, 2015   3.75 to
1.00 December 31, 2015   3.75 to 1.00 March 31, 2016   3.50 to 1.00 June 30,
2016 and the last day of each succeeding fiscal quarter thereafter   3.00 to
1.00

 

(E)          Senior Debt Leverage Ratio.  The Senior Debt Leverage Ratio shall
not be greater than the levels specified below as of the end of, and for, each
period indicated below, with Adjusted EBITDA measured for the trailing period of
four (4) consecutive fiscal quarters then ended:

 

Period Ending On  

Senior Debt

Leverage Ratio

June 30, 2013   3.50 to 1.00 September 30, 2013   3.25 to 1.00 December 31, 2013
  3.00 to 1.00 March 31, 2014   3.00 to 1.00 June 30, 2014   2.75 to 1.00
September 30, 2014   2.50 to 1.00 December 31, 2014   2.50 to 1.00 March 31,
2015   2.25 to 1.00 June 30, 2015   2.25 to 1.00 September 30, 2015   2.00 to
1.00 December 31, 2015   1.75 to 1.00 March 31, 2016   1.50 to 1.00 June 30,
2016   1.50 to 1.00 September 30, 2016   1.25 to 1.00 December 31, 2016 and the
last day of each succeeding fiscal quarter thereafter   1.00 to 1.00

  

-47-

 

  

(F)         Interest Coverage Ratio.  The Interest Coverage Ratio shall be not
less than the levels specified below as of the end of each fiscal quarter
indicated below, in each case for the trailing period of four (4) consecutive
fiscal quarters then ended, provided that, for purposes of calculating
compliance with this covenant, with respect to interest payments made in cash or
in kind (“Interest Payments”) for the fiscal quarter ending on June 30, 2013,
the two fiscal quarters ending on September 30, 2013 and the three fiscal
quarters ending on December 31, 2013 such Interest Payments shall be annualized
by multiplying such Interest Payments by a factor of 4, 2 and 1.33,
respectively:

 

Period Ending On   Interest Coverage Ratio June 30, 2013   1.80 to 1.00
September 30, 2013   2.20 to 1.00 December 31, 2013   2.20 to 1.00 March 31,
2014   2.35 to 1.00 June 30, 2014   2.50 to 1.00 September 30, 2014   2.65 to
1.00 December 31, 2014   2.80 to 1.00 March 31, 2015   3.00 to 1.00 June 30,
2015   3.00 to 1.00 September 30, 2015   3.25 to 1.00 December 31, 2015   3.50
to 1.00 March 31, 2016   3.75 to 1.00 June 30, 2016 and the last day of each
succeeding fiscal quarter thereafter   4.00 to 1.00

  

SECTION 6    NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that until payment and performance in full
of all Obligations (other than unasserted claims for indemnification or expense
reimbursement), unless such Loan Party has received the prior written consent of
Agent, such Loan Party shall perform all covenants in this Section 6 applicable
to such Person.  

 

6.1           Indebtedness and Liabilities.  None of the Loan Parties shall
directly or indirectly create, incur, assume, guaranty, or otherwise become or
remain directly or indirectly liable, on a fixed or contingent basis, with
respect to any Indebtedness except: (a) the Obligations; (b) Capital Leases and
purchase money financing for Equipment entered into in the ordinary course of
business (subject to Section 5.21); (c) trade payables and normal accruals in
the ordinary course of business not yet due and payable or with respect to which
such Loan Party is contesting in good faith the amount or validity thereof by
appropriate proceedings and then only to the extent that Borrower shall have
established adequate reserves therefor, if appropriate under GAAP;
(d) Indebtedness owing under the AZ Perio Seller Note and, to the extent
constituting Indebtedness, working capital adjustments owing by Borrower to a
seller in connection with the Acquisition, the AZ Perio Acquisition or a
Permitted Acquisition; (e) Indebtedness described in Section 4.4(a) hereof
(including Indebtedness described on Schedule 4.4) and any extension,
refinancing, renewal or replacement thereof if the principal amount thereof does
not exceed the principal amount of the Indebtedness so refinanced; (f) up to an
aggregate amount of $6,000,000 in unsecured debt owing to sellers of assets or
equity interests of all entities acquired by Borrower pursuant to the
Acquisition Agreements or in connection with any Permitted Acquisition, provided
that the repayment of any such unsecured debt is subordinated on terms
satisfactory to Agent, including a restriction against payment of cash interest,
required amortization and mandatory prepayments and provided further that the
stated maturity date of any such debt is at least three (3) years or longer or
otherwise acceptable to the Agent; (g) Indebtedness in respect of letters of
credit or banker’s acceptances to secure the performance of bids, tenders,
leases, contracts (other than for the payment of money) or statutory
obligations; (h) Indebtedness in favor of Borrower or any Guarantor pursuant to
clause (g) of the definition of Permitted Investments; and (i) other
Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $100,000.

 

-48-

 

  

6.2           Guaranties.  Except as set forth on Schedule 6.2 and except for
the Guaranties and endorsements of instruments or items of payment for
collection in the ordinary course of business, no Loan Party shall guaranty,
endorse, or otherwise in any way become or be responsible for any obligations of
any other Person, whether directly or indirectly, by agreement to purchase the
Indebtedness of any other Person or through the purchase of goods, supplies or
services, or maintenance of working capital or other balance sheet covenants or
other financial conditions, or by way of stock purchase, capital contribution,
advance or loan for the purpose of paying or discharging any indebtedness or
obligation of such other Person or otherwise; provided that each Loan Party
shall be permitted to guaranty, endorse, or otherwise in any way become or be
responsible for any obligations of any other Person to the extent such Loan
Party is permitted to incur such Indebtedness as a primary obligor pursuant to
Section 6.1.

 

6.3           Transfers, Liens and Related Matters.

 

(A)         Transfers.  No Loan Party shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to any of
the Collateral or other assets, except that each Loan Party may (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to any of the Collateral or other assets to the extent such asset
or Collateral is of a kind described in any of clauses (a) through (d) of the
defined term Asset Disposition, but only to the extent and on the applicable
terms set forth therein and (ii) make other Asset Dispositions (subject to the
mandatory prepayment provisions contained in Section 2.5(F) above) if all of the
following conditions are met: (1) the fair market value of assets sold or
otherwise disposed of in any single transaction or series of related
transactions does not exceed Fifty Thousand Dollars ($50,000) and the aggregate
fair market value of assets sold or otherwise disposed of in any Fiscal Year
does not exceed One Hundred Thousand Dollars ($100,000); (2) the consideration
received is at least equal to the fair market value of such assets; (3) the sole
consideration received is cash; and (4) no Default or Event of Default shall
then exist or shall result from such Asset Disposition.

 

(B)         Liens.  Except for Permitted Encumbrances, no Loan Party shall
directly or indirectly create, incur or assume (or agree to create, incur or
assume) or permit to exist any Lien on or with respect to any of the Collateral
or other assets or any proceeds, income or profits therefrom.

 

(C)         No Pledge Restrictions.  No Loan Party shall enter into or assume
any agreement (other than the Loan Documents) restricting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired. 

 

-49-

 

  

6.4           Restricted Payments.  No Loan Party shall directly or indirectly
declare, order, pay, make or set apart any sum for any Restricted Payment,
except that Borrower may make payments when due in respect of the Earn-Out
Obligations, provided that not less than ten (10) Business Days prior to any
such payment, Borrower shall deliver to Agent written notice of its intent to
make such payment together with a certificate signed by the chief financial
officer of Borrower which shall include a calculation in reasonable detail
demonstrating that after giving effect to such payment on a Pro Forma Basis,
Borrower would be in compliance with the financial covenants set forth in
Section 5.21(C),(D) and (E) as of the end of and for the period of four (4)
consecutive fiscal quarters ending with the most recent fiscal quarter for which
the Borrower delivered financial statements to Agent pursuant to Section 5.1(B),
provided further that no Default or Event of Default shall have occurred and be
continuing at such time.

 

6.5           Restriction on Fundamental Changes.  No Loan Party shall: (a) 
except with thirty (30) days prior written notice to Agent, change its
jurisdiction of incorporation or formation (as applicable), type of organization
(as defined in the UCC), tax, charter or other organizational number or its
legal name; (b) acquire by purchase or otherwise all or substantially all of the
assets of, or stock or other evidence of beneficial ownership, of any Person or
any business division of any Person, except in connection with the Acquisition,
the AZ Perio Acquisition or a Permitted Acquisition; (c) merge into or
consolidate with any other Person, except (i) any Subsidiary of Borrower may
merge into or consolidate with Borrower or any other wholly-owned Subsidiary of
Borrower and (ii) in connection with any acquisition permitted pursuant to the
foregoing clause (b) so long as Borrower is the surviving person of any merger
or consolidation involving Borrower; or (d) liquidate, wind up its affairs or
undergo any dissolution.

 

6.6           Transactions with Affiliates.  Except as disclosed in Borrower’s
filings with the Securities and Exchange Commission prior to the Closing Date,
no Loan Party shall directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale or exchange of property or the
rendering of any service) with any Affiliate or with any officer, director or
employee of any Loan Party, except for (subject to Section 6.16) transactions in
the ordinary course of and pursuant to the reasonable requirements of such Loan
Party’s business and upon fair and reasonable terms which are fully disclosed to
Agent and which are no less favorable to such Loan Party than they would obtain
in a comparable arm’s length transaction with an unaffiliated Person.

 

6.7           Environmental Liabilities.  No Loan Party shall: (a) violate in
any material respect any applicable Environmental Law; (b) dispose of any
Hazardous Materials (except in accordance with applicable law) into, onto or
from, any real property owned, leased or operated by such Loan Party; or
(c) permit any Lien imposed pursuant to any Environmental Law to be imposed or
to remain on any real property owned, leased or operated by such Loan Party.

 

6.8           Conduct of Business.  No Loan Party shall engage in any business
other than businesses of the type engaged in by such Loan Party on the Closing
Date and any businesses reasonably related, incidental or complementary thereto.

 

-50-

 

  

6.9           Compliance with ERISA.  No Loan Party shall establish any new
Employee Benefit Plan or amend any existing Employee Benefit Plan after the
Closing Date if the liability or increased liability resulting from such
establishment or amendment could reasonably be expected to have a Material
Adverse Effect.  Loan Parties shall establish, maintain and operate each
Employee Benefit Plan in compliance in all material respects with the provisions
of ERISA, the IRC and all other applicable laws and the regulations and
interpretations thereof.  No Foreign Subsidiary shall establish any employee
pension plan or employee benefit and/or welfare plans or amend any existing
employee pension plan or employee benefit and/or welfare plans if the liability
or increased liability resulting from such establishment or amendment could
reasonably be expected to have a Material Adverse Effect, and each Foreign
Subsidiary shall establish maintain and operate each employee pension plan or
employee benefit and/or welfare plans in compliance in all material respects
with all applicable provisions of all laws, and all regulations and
interpretations thereof, of all applicable foreign government(s) (whether of any
foreign national government or any agency or instrumentality of or province,
county, district, department, subdivision or local unit of any such foreign
national government) regarding such employee pension plans or employee benefit
and welfare plans with respect to each employee pension plan or employee benefit
and/or welfare plans maintained by such Foreign Subsidiary.

 

6.10         Subsidiaries.   No Loan Party shall establish, create or acquire
any Subsidiaries after the Closing Date, except in connection with the AZ Perio
Acquisition or a Permitted Acquisition, unless (i) in the case of any
acquisition of a Subsidiary, Agent grants its prior written consent thereto
(such consent not to be unreasonably withheld, conditioned, or delayed);
(ii) such Loan Party shall have given Agent not less than twenty (20) days prior
written notice of the proposed establishment, creation or acquisition;
(iii) such Subsidiary conducts substantially the same business as is being
conducted by Loan Parties or as Loan Parties are permitted to conduct pursuant
to Section 6.8; (iv) such transaction otherwise complies with the provisions of
this Agreement; (v) no Event of Default shall have occurred and be continuing at
the time such transaction occurs, or would occur after giving effect to such
transaction; (vi) if such Subsidiary is a Domestic Subsidiary, it shall have
executed and delivered a joinder agreement as well as a guaranty, such that it
has bound itself as a party to this Agreement and has guaranteed the Obligations
of Borrower, each on such terms and conditions as Agent may reasonably require;
and (vii) if such Subsidiary is a Domestic Subsidiary, it shall have granted to
Agent for the benefit of Lenders, and Agent for the benefit of Lenders shall
have, a perfected, first priority lien on, and security interest in, all of such
Subsidiary’s personal property and real property (if so requested by Agent),
subject only to Permitted Encumbrances.

 

6.11         Fiscal Year.  Borrower shall not change its fiscal year or adopt a
fiscal year other than the Fiscal Year for tax or accounting purposes.

 

6.12         Bank Accounts.  No Loan Party shall establish any new bank
accounts, or amend or terminate any blocked account or lockbox agreement without
Agent’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed).

 

6.13         Charter Documents.  No Loan Party shall amend or otherwise modify
its articles of incorporation or bylaws (or equivalent charter documents) or any
existing shareholder’s agreement or similar agreement (all of such agreements
having been previously delivered to Agent) in a manner which would be reasonably
likely to adversely impact Agent’s or any Lender’s rights under the Loan
Documents, or enter into any new or amended shareholder’s agreement or similar
agreement. 

 

-51-

 

 

6.14         No Impairment of Restricted Payments.  No Loan Party shall directly
or indirectly enter into or become bound by any agreement, instrument, indenture
or other obligation (other than this Agreement and the other Transaction
Documents) which would be reasonably likely to directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the making of any
Restricted Payment to Borrower by any of its Subsidiaries.

 

6.15         Advances, Loans or Investments.  Except for Permitted Investments
and as otherwise expressly permitted hereunder (including without limitation
pursuant to Section 6.5), no Loan Party shall make any advance or loan to, or
any investment in, or purchase or acquire all or substantially all of the stock,
equity, assets or Accounts of any Person or any business division of any Person.

 

6.16         Management or Consulting Fees.  Except as expressly permitted
hereunder, no Loan Party shall pay any management, consulting or other similar
fees to any Affiliate.

 

6.17         [Reserved].  

 

6.18         Certain Payments.  No Loan Party shall make any payment on all or
part of the Subordinated Debt or any other Indebtedness subordinated to the
Obligations other than in strict compliance with the applicable written
Subordination Agreement.

 

6.19         Amendments to Subordinated Debt or Earn-Out Obligations.  No Loan
Party shall amend, supplement or otherwise modify the terms of payment of any
Earn-Out Obligation or any Subordinated Debt in any manner adverse to the
interests of Agent or any Lender without the prior written consent of Agent.

 

SECTION 7    DEFAULT, RIGHTS AND REMEDIES

 

7.1           Event of Default.  “Event of Default” means the occurrence or
existence of any one or more of the following:

 

(A)         Payment.  Failure of Borrower to make payment of any of the
Obligations when due, and such failure shall not be remedied within five (5)
days of the applicable due date; or

 

(B)         Default in Other Agreements.  (1) Failure of Borrower or any other
Loan Party to pay when due (or within any applicable grace period) any principal
or interest on any Indebtedness (other than the Obligations), the unpaid
principal amount of which equals or exceeds One Hundred Thousand Dollars
($100,000) or (2) default by Borrower or any other Loan Party under any
agreement or agreements evidencing any Indebtedness (other than the
Obligations), the unpaid principal amount of which equals or exceeds One Hundred
Thousand Dollars ($100,000), if the effect of such default is to enable the
holder of such Indebtedness to accelerate the payment of such Person’s
obligations which are the subject thereof prior to the maturity date thereof or
prior to the regularly-scheduled date of payment thereof, and such default
continues beyond any applicable grace or cure period (whether or not the holder
of such Indebtedness actually accelerates such payment); or 

 

-52-

 

  

(C)         Breach of Certain Provisions.  Failure of any Loan Party to perform
or comply with any term or condition applicable to it contained in Sections 5.1,
5.3 through 5.5, 5.7 through 5.18 and 5.21, or contained in Section 6; or

 

(D)         Breach of Representation or Warranty.  Any representation, warranty,
certification or other statement made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by such Person in writing
pursuant to or in connection with any Transaction Document is false or
misleading in any material respect on the date made or reaffirmed; or

 

(E)         Other Defaults Under Loan Documents.  Borrower or any Loan Party
defaults in the performance of or compliance with any term, provision, covenant
or agreement contained in this Agreement or the other Transaction Documents
other than occurrences described in other provisions of this Section 7.1; or

 

(F)         Involuntary Bankruptcy; Appointment of Receiver, etc.  (1) A court
enters a decree or order for relief with respect to Borrower or any other Loan
Party or any of their respective properties in an involuntary case under the
Bankruptcy Code or any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or (2) subject to Section 7.1(G), the continuance of
any of the following events for sixty (60) days unless dismissed or discharged:
(a) an involuntary case is commenced against Borrower or any other Loan Party
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect; or (b) a decree or order of a court for the appointment of
a receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any other Loan Party, or over all or a
substantial part of their respective property, is entered; or (c) an interim
receiver, trustee or other custodian is appointed without the consent of
Borrower or any other Loan Party for all or a substantial part of the property
of any such Person; or

 

(G)         Voluntary Bankruptcy; Appointment of Receiver, etc.  (1) An order
for relief is entered with respect to Borrower or any other Loan Party or any of
their respective properties or Borrower or any other Loan Party commences a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary case
under any such law or consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or (2) Borrower or any other Loan Party makes any assignment for the
benefit of creditors; or (3) the directors or managers, as applicable, of
Borrower or any other Loan Party adopts any resolution or otherwise authorizes
action to approve any of the actions referred to in this Section 7.1(G); or

 

(H)         Liens.  Any Lien, levy or assessment is filed or recorded with
respect to or otherwise imposed upon all or any part of the Collateral or the
assets of Borrower or any other Loan Party by the United States or any
department or instrumentality thereof or by any state, county, municipality or
other governmental agency (other than Permitted Encumbrances) and such lien,
levy or assessment is not stayed, vacated, paid or discharged within fifteen
(15) days; or

 

-53-

 

  

(I)         Judgment and Attachments.  Any money judgment, writ or warrant of
attachment, or similar process involving an amount, either singly or in the
aggregate with all other money judgments, writs or warrants, at any time in
excess of One Hundred Thousand Dollars ($100,000) (not adequately covered by
insurance as to which the insurance company has not denied coverage or not
denied to undertake the defense thereof) is entered or filed against Borrower or
any other Loan Party or any of their respective assets and remains unsatisfied,
undischarged, unvacated, unbonded or unstayed for a period of fifteen (15) days;
or

 

(J)         Dissolution.  Any order, judgment or decree is entered against
Borrower or any other Loan Party decreeing the dissolution or split up of such
Person and such order remains undischarged or unstayed for a period in excess of
fifteen (15) days; or

 

(K)         Solvency.  Borrower or any other Loan Party ceases to be solvent (as
defined in Section 4.16 with respect to Borrower) or admits in writing its
inability to pay such Person’s debts as they become due; or

 

(L)         Injunction.  Borrower or any Loan Party is enjoined, restrained or
in any way prevented by the order of any court or any administrative or
regulatory agency from conducting all or any material part of its business and
such order continues for more than five (5) days; or

 

(M)         Invalidity of Loan Documents.  Any of the Loan Documents for any
reason ceases to be in full force and effect (except pursuant to the express
terms thereof) or is declared to be null and void, or Borrower or any other Loan
Party denies that it has any further liability under any Loan Documents to which
it is party, or gives notice to such effect; or

 

(N)         Failure of Security.  Agent does not have or ceases to have a valid
and perfected first priority security interest in the Collateral (subject only
to Permitted Encumbrances); or

 

(O)         Licenses and Permits.  The loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by
Borrower or any other Loan Party, if such loss, suspension, revocation or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or

 

(P)         Forfeiture.  There is filed against Borrower or any Loan Party any
civil or criminal action, suit or proceeding under any federal or state
racketeering statute (including, without limitation, the Racketeer Influenced
and Corrupt Organization Act of 1970), which action, suit or proceeding (1) is
not dismissed within one hundred twenty (120) days; and (2) could reasonably be
expected to result in the confiscation or forfeiture of any material portion of
the Collateral or other assets of such Person; or

 

(Q)         Change of Control.  A Change of Control shall have occurred; or

 

(R)         Material Adverse Change.  Any event, development or condition which
has had or could reasonably be expected to have a Material Adverse Effect. 

 

-54-

 

  

7.2           Acceleration.  Upon the occurrence of any Event of Default
described in the foregoing Sections 7.1(F) or 7.1(G), all Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower and the other Loan Parties.  Upon the occurrence of any other
Event of Default, Agent may, and at the direction of the Required Lenders,
shall, declare all Obligations to be immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by Borrower and the other Loan Parties.

 

7.3           Remedies.  If any Event of Default shall have occurred and be
continuing, in addition to and not in limitation of any rights or remedies
available to Agent or any Lender at law or in equity, Agent may exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or in any other Loan Document or otherwise available to it, all the
rights and remedies of a secured party on default under the UCC (whether or not
the UCC applies to the affected Collateral) and may also (a) notify any or all
obligors on the Accounts to make all payments directly to Agent; (b) require
each Loan Party, and each Loan Party agrees that it will, at Borrower’s expense
and upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at a place to be designated by
Agent which is reasonably convenient to both parties; (c) without notice or
demand or legal process, enter upon any premises of any Loan Party to take
possession of the Collateral; and (d) without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of Agent’s offices or elsewhere, at such time or times, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as Agent may deem commercially reasonable.  Each Loan Party
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to Borrower of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification.  At any sale of the Collateral, if permitted by law, Agent or any
Lender may bid (which bid may be, in whole or in part, in the form of
cancellation of indebtedness) for the purchase of the Collateral or any portion
thereof for the account of Agent or such Lender.  Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been
given.  Borrower and each Loan Party shall remain liable for any
deficiency.  Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed thereof, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Loan Party hereby specifically waives all
rights of redemption, stay or appraisal which it has or may have under any law
now existing or hereafter enacted.  Agent and Lenders shall not be required to
proceed against any Collateral but may proceed against Borrower or any other
Loan Party directly.

 

-55-

 

  

7.4           Appointment of Attorney-in-Fact.  Each Loan Party hereby
constitutes and appoints Agent as its attorney-in-fact with full authority in
the place and stead of such Loan Party and in the name of such Loan Party, Agent
or otherwise, from time to time in Agent’s discretion while an Event of Default
is continuing to take any action and to execute any instrument that Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including: (a) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral; (b) to adjust, settle or compromise the amount
or payment of any Account, or release wholly or partly any customer or obligor
thereunder or allow any credit or discount thereon; (c) to receive, endorse, and
collect any drafts or other instruments, documents and chattel paper, in
connection with clause (a) above; (d) to file any claims or take any action or
institute any proceedings that Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of Agent
and Lenders with respect to any of the Collateral; and (e) to sign and endorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, assignments, verifications and notices in connection with Accounts and
other documents relating to the Collateral.  The appointment of Agent as each
Loan Party’s attorney and Agent’s rights and powers are coupled with an interest
and are irrevocable until payment in full and complete performance of all of the
Obligations (other than unasserted claims for indemnification or expense
reimbursement).

 

7.5           Limitation on Duty of Agent with Respect to Collateral.  Beyond
the safe custody thereof, Agent shall have no duty with respect to any
Collateral in its possession or control (or in the possession or control of any
agent or bailee) or with respect to any income thereon or the preservation of
rights against prior parties or any other rights pertaining thereto.  Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Agent accords its own
property.  Agent shall not be liable or responsible for any loss or damage to
any of the Collateral, or for any diminution in the value thereof, by reason of
the act or omission of any warehouseman, carrier, forwarding agency, consignee
or other agent or bailee selected by Agent in good faith.

 

7.6           Application of Proceeds.  Upon the occurrence and during the
continuance of an Event of Default, (a) Borrower and each Loan Party irrevocably
waives the right to direct the application of any and all payments at any time
or times thereafter received by Agent from or on behalf of Borrower or any Loan
Party, and Borrower and each Loan Party hereby irrevocably agrees that Agent
shall have the continuing exclusive right to apply and to reapply any and all
payments received at any time or times after the occurrence and during the
continuance of an Event of Default against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous entry by Agent upon any
books and records and (b) the proceeds of any sale of, or other realization
upon, all or any part of the Collateral shall be applied: first, to all fees,
costs and expenses incurred by Agent with respect to this Agreement, the other
Loan Documents or the Collateral; second, to all fees due and owing to Agent;
third, to accrued and unpaid interest on the Obligations; fourth, to the
principal amounts of the Obligations outstanding; and fifth, to any other
indebtedness or obligations of Borrower and any other Loan Party owing to Agent
and Lenders.

 

7.7           License of Intellectual Property.  Borrower and each Loan Party
hereby grants to Agent the non-exclusive right and license to use during the
continuance of an Event of Default all Intellectual Property owned or used by
Borrower or any other Loan Party together with any goodwill associated
therewith, all to the extent necessary to enable Agent to realize on the
Collateral and any successor or assign to enjoy the benefits of the
Collateral.  This right and license shall inure to the benefit of all
successors, assigns and transferees of Agent and its successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise.  Such right and
license is granted free of charge, without requirement that any monetary payment
whatsoever be made to Borrower or any other Loan Party by Agent.

 

-56-

 

  

7.8           Waivers, Non-Exclusive Remedies.  By making the advance of the
Term Loan hereunder, Agent and Lenders do not thereby waive a breach of any
warranty, representation or covenant made by Borrower or any other Loan Party
hereunder or under any of the other Transaction Documents or a breach under any
agreement, document, or instrument delivered to Agent or any Lender or otherwise
referred to herein, and all of Agent’s and Lenders’ claims and rights resulting
from any such breach by Borrower or any other Loan Party is specifically
reserved by Agent and Lenders.  The rights in this Agreement and the other Loan
Documents are cumulative and are not exclusive of any other remedies provided by
law.

 

SECTION 8    REGARDING AGENT

 

8.1           Appointment.  Each Lender hereby designates MMCP to act as Agent
for such Lender under this Agreement and the other Loan Documents.  Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except as otherwise provided herein),
charges and collections (without giving effect to any collection days) received
pursuant to this Agreement, for the ratable benefit of Lenders.  Agent may
perform any of its duties hereunder by or through its agents or employees.  As
to any matters not expressly provided for by this Agreement (including
collection of the Term Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
other Loan Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

 

8.2           Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the other Loan
Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement, or in any of the
other Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the other Loan Documents or for the value,
validity, effectiveness, genuineness, due execution, enforceability or
sufficiency of this Agreement, or any of the other Loan Documents or for any
failure of any Loan Party to perform its obligations hereunder.  Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the other Loan Documents, or to inspect the
properties, books or records of any Loan Party.  The duties of Agent as respects
the Term Loan to Borrower shall be mechanical and administrative in nature;
Agent shall not have by reason of this Agreement a fiduciary relationship in
respect of any Lender; and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of this Agreement except as expressly set forth herein.

 

-57-

 

  

8.3           Lack of Reliance on Agent and Resignation.  Independently and
without reliance upon Agent or any other Lender, each Lender has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of each Loan Party in connection with the making of the
Term Loan hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Loan
Party.  Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before making of the
Term Loan or at any time or times thereafter except as shall be provided by any
Loan Party pursuant to the terms hereof.  Agent shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
herein or in any agreement, document, certificate or a statement delivered in
connection with or for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any other
Loan Document, or of the financial condition of any Loan Party, or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement, the Term Note, the other
Loan Documents or the financial condition of any Loan Party, or the existence of
any Event of Default or any Default.  

 

Agent may resign on sixty (60) days’ written notice to Lenders and upon such
resignation, the Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Borrower.  

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Section 8
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.  

 

8.4           Certain Rights of Agent.  If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from the Required Lenders; and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

 

8.5           Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the other Loan Documents
and its duties hereunder, upon advice of counsel selected by it.  Agent may
employ agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

 

-58-

 

  

8.6           Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the other Loan Documents, unless Agent has received notice from a Lender or
Borrower referring to this Agreement or the other Loan Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

8.7           Indemnification.  To the extent Agent is not reimbursed and
indemnified by the Loan Parties, each Lender will reimburse and indemnify Agent
in proportion to its respective portion of the Term Loan, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any other Loan Document; provided that, Lenders shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross (not mere) negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable judgment).

 

8.8           Agent in its Individual Capacity.  With respect to the obligation
of Agent to lend under this Agreement, the Term Loan made by it shall have the
same rights and powers hereunder as any other Lender and as if it were not
performing the duties as Agent specified herein; and the term “Lender” or any
similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Loan Party as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

 

8.9           Delivery of Documents.  To the extent Agent receives financial
statements required under Sections 5.1(A) through (F) from any Loan Party
pursuant to the terms of this Agreement which such Loan Party is not obligated
to deliver to each Lender, Agent will promptly furnish such documents and
information to Lenders.

 

8.10         Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Loan Party hereby undertakes with Agent to pay to Agent from time to time
on demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Loan Party’s obligations to make payments for the account
of Lenders or the relevant one or more of them pursuant to this Agreement.

 

-59-

 

  

8.11         No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this Agreement, the other Loan Documents or the transactions
hereunder or contemplated hereby: (1) any identity verification procedures, (2)
any record-keeping, (3) comparisons with government lists, (4) customer notices
or (5) other procedures required under the CIP Regulations or such other laws.

 

8.12         Other Agreements.  Each Lender agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Loan Party or any deposit accounts of
any Loan Party now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each Lender further agrees that it
shall not, unless specifically requested to do so by Agent, take any action to
protect or enforce its rights arising out of this Agreement or the other Loan
Documents, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the other Loan Documents shall be taken
in concert and at the direction or with the consent of Agent or Required
Lenders.

 

SECTION 9    MISCELLANEOUS

 

9.1           Assignments and Participations.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns except that no Loan Party may assign its rights or
obligations hereunder without the prior written consent of Agent.  Any Lender
may assign its rights and delegate its obligations under this Agreement with the
prior written consent of the Agent, which consent shall not be unreasonably
withheld or delayed, and further may sell participations in all or any part of
the Term Loan or any other interest herein to another Person.  In the case of an
assignment authorized under this Section 9.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as it would
if it were a Lender hereunder and the assigning Lender shall be relieved of its
obligations hereunder with respect to the assigned portion thereof.  Loan
Parties hereby acknowledge and agree that any assignment will give rise to a
direct obligation of Borrower to the assignee and that the assignee shall be
deemed to be a “Lender”.  Agent and each Lender may furnish any information
concerning Borrower and the other Loan Parties in its possession from time to
time to assignees and participants (including prospective assignees and
participants), provided that any such assignee or participant or prospective
assignee or participant agrees to maintain the confidentiality of such
information in accordance with Section 9.22.

 

-60-

 

  

9.2           Set Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence, and during the continuance, of any Event of Default, Agent, any
Lender, any assignee of any Lender’s interest, and each participant is hereby
authorized by Loan Parties at any time or from time to time, without notice to
Loan Parties or to any other Person (except as required pursuant to Section
8.12), any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Loan Party (regardless of whether such balances are then
due to such Loan Party) and any other property at any time held or owing by such
Agent, Lender, assignee or participant to or for the credit or for the account
of any Loan Party against and on account of any of the Obligations then
outstanding.

 

Loan Parties hereby agree, to the fullest extent permitted by law, that Agent,
any Lender, assignee or participant may exercise its right of setoff with
respect to amounts in excess of its pro rata share of the Obligations (or, in
the case of a participant, in excess of its pro rata participation interest in
the Obligations) and that Agent, such Lender, assignee or participant, as the
case may be, shall be deemed to have purchased for cash in the amount of such
excess, participations in Agent’s, each other Lender’s or holder’s share of the
Obligations.

 

9.3           Expenses and Attorneys’ Fees.  Whether or not the transactions
contemplated hereby shall be consummated, Borrower agrees to promptly pay all
reasonable and documented out-of-pocket fees, costs and expenses incurred by
Agent in connection with any matters contemplated by or arising out of this
Agreement or the other Transaction Documents including the following, and Loan
Parties agree that all such fees, costs and expenses shall be part of the
Obligations, payable on demand and secured by the Collateral: (a) fees, costs
and expenses (including reasonable attorneys’ fees, other than allocated costs
of internal counsel, and reasonable fees of environmental consultants,
accountants and other professionals retained by Agent) incurred in connection
with the review, due diligence investigation, negotiation, preparation,
documentation, execution, closing and administration of the Transaction
Documents, the Term Loan, and any amendments, waivers, consents, forbearance and
other modifications relating thereto or any subordination or intercreditor
agreements; (b) fees, out of pocket costs and expenses incurred in creating,
perfecting and maintaining perfection of Liens in favor of Agent for the benefit
of Lenders including title insurance premiums, real estate survey costs and
mortgage or recording taxes and fees; (c) fees, out of pocket costs and expenses
incurred in connection with forwarding to Borrower the proceeds of Loans
including Agent’s standard wire transfer fee; (d) fees, out of pocket costs,
expenses and bank charges, including bank charges for returned checks, incurred
by Agent in establishing, maintaining and handling lock box accounts, blocked
accounts or other accounts for collection of the Collateral; (e) fees, costs,
expenses (including reasonable attorneys’ fees) and costs of settlement incurred
in collecting upon or enforcing rights against the Collateral or incurred in any
action to enforce this Agreement or the other Transaction Documents or to
collect any payments due from Borrower or any other Loan Party under this
Agreement or any other Transaction Document or incurred in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement, whether in the nature of a “workout” or in connection with any
insolvency or bankruptcy proceedings or otherwise; (f) Agent’s reasonable out of
pocket expenses and internal costs and disbursements, whenever incurred, in
monitoring and administering the Term Loan; and (g) the cost of procuring
background checks or updating background checks previously obtained by Agent
relating to officers of Loan Parties (Loan Parties shall use their best efforts
to obtain the consent of all officers to such checks or updated checks).

 

-61-

 

 

9.4           Indemnity.  In addition to the payment of expenses pursuant to
Section 9.3, whether or not the transactions contemplated hereby shall be
consummated, Loan Parties agree to indemnify, pay and hold Agent, each Lender,
any participants or assignees and their respective officers, directors,
employees, agents, consultants, auditors, persons engaged by any of them to
evaluate or monitor the Collateral, affiliates and attorneys of any of them
(collectively called the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitees
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Transaction Documents, the consummation of the transactions contemplated
by this Agreement or the other Transaction Documents, the statements contained
in the Commitment Letter, Lenders’ agreement to make the Term Loan hereunder,
the use or intended use of the proceeds of any of the Term Loan or the exercise
of any right or remedy hereunder or under the other Transaction Documents (the
“Indemnified Liabilities”); provided that Loan Parties shall have no obligation
to an Indemnitee hereunder with respect to Indemnified Liabilities directly
arising from the gross negligence or willful misconduct of that Indemnitee as
determined by a court of competent jurisdiction in a final nonappealable
decision.

 

9.5           Amendments and Waivers.  No amendment, modification, termination
or waiver of any provision of this Agreement or of the other Loan Documents, or
consent to any departure by Borrower or any Loan Party hereof or therefrom or
any of the terms, conditions, or provisions hereof or thereof, shall be
effective unless the same shall be in writing and signed by Agent and the
affected Person.  Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

9.6           Notices.  Unless otherwise specifically provided herein, all
notices shall be in writing addressed to the respective party as set forth below
and may be personally served, telecopied or sent by overnight courier service or
United States mail and shall be deemed to have been given: (a) if delivered in
person, when delivered; (b) if delivered by telecopy, on the date of
transmission if transmitted on a Business Day before 4:00 p.m. Eastern standard
time or, if not, on the next succeeding Business Day; (c) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by U.S. Mail, four (4) Business Days after depositing in
the United States mail, with postage prepaid and properly addressed.

 

If to Borrower: Sebring Software, Inc.   1400 Cattlemen Road, Suite D  
Sarasota, Florida 34232   Attention:  Leif Andersen   Facsimile: (941) 377-0719
  Telephone: (941) 377-0715

 

-62-

 

 

With copies to: Vincent & Rees   175 S Main St, 15th Floor  
Salt Lake City, Utah 84111-1916   Attention:  David Rees  
Facsimile:  (801) 355-5005   Telephone: (801) 303-5736       and      
Shumaker, Loop & Kendrick, L.L.P.   240 South Pineapple Avenue, 10th Floor  
Sarasota, Florida 34236   Attention:  Ben Hanan   Facsimile:  (941) 366-6660  
Telephone: (941) 366-3999     If to Agent: MidMarket Capital Partners, LLC  
301 E. Fourth Street, 27th Floor   Cincinnati, OH  45202  
Attention:  Joseph Haverkamp    Facsimile:  (513) 579-2910  
Telephone: (513) 579-2597     With copies to: Blank Rome LLP   
The Chrysler Building   405 Lexington Avenue   New York, New York  10174  
Attention:  Robert B. Stein, Esq.   Facsimile:  (212) 885-5001  
Telephone: (212) 885-5206     If to Guarantors and
Sebring Dental of Arizona, L.L.C. Subsidiaries: 1400 Cattlemen Road, Suite D  
Sarasota, Florida 34232   Attention:  Leif Andersen   Facsimile: (941) 377-0719
  Telephone: (941) 377-0715       AAR Acquisition, L.L.C.  
1400 Cattlemen Road, Suite D   Sarasota, Florida 34232  
Facsimile: (941) 377-0719   Telephone: (941) 377-0715

 

-63-

 

 

  Sebring Management FL, L.L.C.   1400 Cattlemen Road, Suite D  
Sarasota, Florida 34232   Facsimile: (941) 377-0719   Telephone: (941) 377-0715
    With copies to: Vincent & Rees   175 S Main St, 15th Floor  
Salt Lake City, Utah 84111-1916   Attention:  David Rees  
Facsimile:  (801) 355-5005   Telephone: (801) 303-5736       and      
Camelback Law Offices   5045 N. 12th Street, Suite 110   Phoenix, Arizona 85014
  Attention: Valerie Todorovich   Facsimile: (602) 293-3278  
Telephone: (602) 293-3407       and       Shumaker, Loop & Kendrick LLP  
240 South Pineapple Avenue, 10th Floor   Sarasota, Florida 34236  
Attention:  Ben Hanan   Facsimile:  (941) 366-3999   Telephone: (941) 366-6660

 

or to such other address as the party addressed shall have previously designated
by written notice to the serving party, given in accordance with this Section
9.6.

 

9.7           Survival of Warranties and Certain Agreements.

 

(A)         All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by Agent and Lenders regardless of any investigation made by Agent or any
Lender or on any of their behalves and notwithstanding that Agent or any Lender
may have had notice or knowledge of any breach of a representation or warranty,
and shall continue in full force and effect as long as any Obligation (other
than unasserted claims for indemnification or expense reimbursement) shall
remain outstanding. 

 

-64-

 

  

(B)         This Agreement and the Loan Documents shall remain in full force and
effect until such time as the Obligations have been paid and satisfied in full,
at which time this Agreement shall be terminated; provided, however, that the
agreements set forth in Sections 9.3 and 9.4 (and any guaranty by the Guarantors
of the Obligations of Borrower with respect to such Sections 9.3 and 9.4) shall
survive termination of this Agreement.  Notwithstanding the foregoing, this
Agreement and the Loan Documents shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Obligations is rescinded or must otherwise be restored
or returned by Agent or any Lender as a preference, fraudulent conveyance or
otherwise, all as though such payment had not been made.

 

9.8           Indulgence Not Waiver.  No failure or delay on the part of Agent
or any Lender in the exercise of any power, right or privilege hereunder or
under any other Transaction Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

9.9           Marshaling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other party or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
Agent or any Lender or Agent enforces its security interests or Agent or any
Lender exercises its rights of set off, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies thereof, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

9.10         Entire Agreement.  This Agreement, the Term Note, and the other
Loan Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof (including, without limitation, the Commitment Letter) and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

9.11         Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

9.12         Severability.  The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Agreement or the
other Transaction Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
or the other Transaction Documents or of such provision or obligation in any
other jurisdiction. 

 

-65-

 

  

9.13         Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

9.14         APPLICABLE LAW.  THIS AGREEMENT AND ALL MATTERS RELATING HERETO AND
ARISING HEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

9.15         No Fiduciary Relationship; Limitation of Liabilities.

 

(A)         No Fiduciary Relationship.  No provision in this Agreement or in any
of the other Transaction Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty by Agent or any Lender to Borrower
or any other Loan Party.

 

(B)         Limitation of Liabilities.  None of the parties hereto nor any of
their respective Affiliates, officers, directors, shareholders, employees,
attorneys, or agents thereof shall have any liability with respect to, and each
other party hereto hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by any other party hereto in connection with, arising out
of, or in any way related to, this Agreement or any of the other Transaction
Documents, or any of the transactions contemplated by this Agreement or any of
the other Transaction Documents.  Each party hereto hereby waives, releases, and
agrees not to sue any other party hereto or any of its Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the transactions contemplated hereby.

 

9.16         CONSENT TO JURISDICTION.  EACH LOAN PARTY HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TERM NOTE, OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH
COURTS.  EACH LOAN PARTY ACCEPTS FOR itSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT, THE TERM NOTE, THE OTHER LOAN DOCUMENTS OR THE OBLIGATIONS.  IF ANY
LOAN PARTY PRESENTLY IS, OR IN THE FUTURE BECOMES, A NONRESIDENT OF THE STATE OF
NEW YORK, sUCH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH LOAN PARTY BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH LOAN
PARTY, AT SUCH LOAN PARTY’S ADDRESS AS SET FORTH IN SECTION 9.6 OR AS MOST
RECENTLY NOTIFIED BY BORROWER IN WRITING PURSUANT TO SECTION 9.6 AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED AS
AFORESAID. 

 

-66-

 

  

9.17         WAIVER OF JURY TRIAL.  EACH LOAN PARTY, aGENT AND eaCH LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE TERM NOTE OR THE OTHER
LOAN DOCUMENTS.  EACH LOAN PARTY, aGENT AND eaCH LENDER ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, THE TERM NOTE
AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS.  EACH LOAN PARTY, aGENT AND eaCH LENDER
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

9.18         Construction.  Each Loan Party, Agent and each Lender acknowledge
that it has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by each Loan Party, Agent and each
Lender.

 

9.19         Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.  Delivery of an executed counterpart of a signature
page to this Agreement, any amendments, waivers, consents or supplements, or to
any other Loan Document by Facsimile shall be as effective as delivery of a
manually executed counterpart thereof.

 

9.20         No Duty.  All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Agent shall have the right to
act exclusively in the interest of Agent and Lenders and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to any Loan Party or any Loan Party’s shareholders or
the shareholders (or members, as applicable) of any Loan Party’s Subsidiaries or
any other Person.

 

9.21         Communications by Loan Parties to Agent and Lenders.  Nothing
contained in any letter, email, written notification, financial statement or
other communication, written or oral, from any Loan Party to Agent or any
Lender, shall be deemed to be binding on Agent or such Lender, unless Agent or
such Lender acknowledges same in writing and expressly agrees to be bound
thereby. 

 

-67-

 

  

9.22         Confidentiality.  For the purposes of this Section 9.22, the
defined term “Confidential Information” means all financial projections and all
other nonpublic information delivered to Agent and Lenders by or on behalf of
Borrower or any of the other Loan Parties in connection with the transactions
contemplated by this Agreement and the other Loan Documents, provided, that such
term does not include information that (a) was publicly known or otherwise known
to Agent or such Lender prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by Agent or such Lender or any
Person acting on such Person’s behalf, (c) otherwise becomes known to Agent or
such Lender other than through disclosure by Borrower or any of the other Loan
Parties, or (d) constitutes financial statements delivered hereunder that are
otherwise publicly available.  Agent and Lenders will maintain the
confidentiality of such Confidential Information in accordance with commercially
reasonable procedures adopted by Agent and Lenders in good faith to protect
confidential information of third parties delivered to it; provided, that Agent
and each Lender may deliver or disclose Confidential Information to:

 

(i)          its directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of this Agreement and the other Transaction Documents);

 

(ii)         its financial advisors and other professional advisors who are
advised to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 9.22;

 

(iii)        any other Lender or Agent, as applicable; or

 

(iv)        any other Person (including auditors and other regulatory officials)
to which such delivery or disclosure may be necessary or appropriate (A) to
comply with any applicable law, rule, regulation or order, (B) in response to
any subpoena, examination, or other legal process, (C) in connection with any
litigation to which Agent or such Lender is a party or (D) if an Event of
Default shall have occurred and remain outstanding, to the extent Agent or such
Lender may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
hereunder.

 

9.23         Electronic Execution of Loan Documents.  The words “execution,”
“signed,” “signature,” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

[This space intentionally left blank – signature page follows]

 

-68-

 

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

AGENT: MIDMARKET CAPITAL PARTNERS, LLC       By:     Name: Joseph Haverkamp  
Title: Managing Director         LENDERS: GREAT AMERICAN LIFE INSURANCE
COMPANY       By:     Name: Mark Muething   Title: Executive Vice President  
Commitment Percentage:  55%       GREAT AMERICAN INSURANCE
COMPANY       By:     Name: Stephen C. Beraha   Title: Assistant Vice President
  Commitment Percentage:  30%       UNITED TEACHER ASSOCIATES
INSURANCE COMPANY       By:     Name: Mark Muething   Title: Executive Vice
President   Commitment Percentage:  10%       CONTINENTAL GENERAL INSURANCE
COMPANY       By:     Name: Mark Muething   Title: Executive Vice President  
Commitment Percentage:  5%

 

Signature Page to Loan and Security Agreement

 

S-1

 

 

BORROWER: SEBRING SOFTWARE, INC.       By:     Name:  Leif W. Andersen  
Title:    Chief Executive Officer     GUARANTORS: SEBRING DENTAL OF ARIZONA,
L.L.C.   By:  Sebring Software, Inc., a Nevada
corporation, its Sole Member       By:     Name: Leif W. Andersen   Title: Chief
Executive Officer       AAR ACQUISITION, L.L.C.   By:  Sebring Dental of
Arizona, L.L.C., an
Arizona limited liability company, its Sole
Member   By:  Sebring Software, Inc., a Nevada
corporation, its Sole Member       By:     Name: Leif W. Andersen   Title: Chief
Executive Officer       SEBRING MANAGEMENT FL, LLC   By:  Sebring Software,
Inc., a Nevada
corporation, its Sole Manager       By:     Name: Leif W. Andersen   Title:
Chief Executive Officer

 

Signature Page to Loan and Security Agreement

 

S-2

 

